Exhibit 10.2

$1,000,000,000

 

FIVE-YEAR CREDIT AGREEMENT

 

dated as of

 

July 28, 2003

 

 

among

 

Textron Financial Corporation

 

The Banks Listed Herein

and

JPMorgan Chase Bank,
as Administrative Agent

____________________

J.P. Morgan Securities Inc.,
Lead Arranger and Sole Bookrunner

Bank of America, N.A.
Bank One, NA
Citibank, N.A.
Deutsche Bank AG New York Branch,
Syndication Agents

 

   TABLE OF CONTENTS

 

 

Page

 

ARTICLE 1
Definitions

 

Section 1.01. Definitions

1

Section 1.02. Accounting Terms and Determinations

14

Section 1.03. Types of Borrowing

15

ARTICLE 2
The Credits

 

Section 2.01. Commitments to Lend

15

Section 2.02. Notice of Committed Borrowing

16

Section 2.03. Competitive Bid Borrowings

16

Section 2.04. Notice to Banks; Funding of Loans

20

Section 2.05. Notes

21

Section 2.06. Maturity of Loans

21

Section 2.07. Interest Rates

22

Section 2.08. Method of Electing Interest Rates

23

Section 2.09. Fees

25

Section 2.10. Optional Termination or Reduction of Commitments

25

Section 2.11. Scheduled Termination of Commitments

26

Section 2.12. Optional Prepayments

26

Section 2.13. General Provisions as to Payments

26

Section 2.14. Funding Losses

27

Section 2.15. Computation of Interest and Fees

28

Section 2.16. Regulation D Compensation

28

Section 2.17. Increased Commitments; Additional Banks

28

Section 2.18. Letters of Credit

29

ARTICLE 3
Conditions

 

Section 3.01. Effectiveness

35

Section 3.02. Borrowings and Issuances of Letters of Credit

36

ARTICLE 4
Representations and Warranties

 

Section 4.01. Corporate Existence and Power

37

Section 4.02. Corporate and Governmental Authorization; No Contravention

37

Section 4.03. Binding Effect

37

Section 4.04. Financial Information

37

Section 4.05. Litigation

38

Section 4.06. Compliance with ERISA

38

Section 4.07. Environmental Matters

38

Section 4.08. Taxes

39

Section 4.09. Subsidiaries

39

Section 4.10. Not an Investment Company

39

Section 4.11. Validity of Support Agreement

39

Section 4.12. Full Disclosure

39

ARTICLE 5
Covenants

 

Section 5.01. Information

40

Section 5.02. Notification of Change in Ratings

41

Section 5.03. Payment of Obligations

41

Section 5.04. Maintenance of Property; Insurance

41

Section 5.05. Conduct of Business and Maintenance of Existence

42

Section 5.06. Compliance with Laws

42

Section 5.07. Inspection of Property, Books and Records

42

Section 5.08. Debt

42

Section 5.09. Minimum Consolidated Net Worth

43

Section 5.10. Restricted Payments

43

Section 5.11. Fixed Charges

43

Section 5.12. Negative Pledge

43

Section 5.13. Support Agreement

44

Section 5.14. Consolidations, Mergers and Sales of Asset

44

Section 5.15. Use of Proceeds

45

Section 5.16. Subsidiary Debt

45

ARTICLE 6
Defaults

 

Section 6.01. Events of Default

45

Section 6.02. Notice of Default

47

Section 6.03. Cash Cover

47

ARTICLE 7
The Agents

 

Section 7.01. Appointment and Authorization

48

Section 7.02. Administrative Agent and Affiliates

48

Section 7.03. Action by Administrative Agent

48

Section 7.04. Consultation with Experts

48

Section 7.05. Liability of Administrative Agent

48

Section 7.06. Indemnification

49

Section 7.07. Credit Decision

49

Section 7.08. Successor Administrative Agent

49

Section 7.09. Agents' Fees

50

Section 7.10. Other Agents

50

ARTICLE 8
Change in Circumstances

 

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair

50

Section 8.02. Illegality

51

Section 8.03. Increased Cost and Reduced Return

51

Section 8.04. Taxes

53

Section 8.05. Base Rate Loans Substituted for Affected Fixed Rate Loans

54

Section 8.06. Substitution of Bank or Banks

55

ARTICLE 9
Miscellaneous

 

Section 9.01. Notices

55

Section 9.02. No Waivers

55

Section 9.03. Expenses; Indemnification

56

Section 9.04. Set-Offs

56

Section 9.05. Amendments and Waivers

57

Section 9.06. Successors and Assigns

57

Section 9.07. Designated Lenders

59

Section 9.08. Collateral

60

Section 9.09. Governing Law; Submission to Jurisdiction

60

Section 9.10. Counterparts; Integration

61

Section 9.11. Waiver of Jury Trial

61

Section 9.12. Disclosure of Certain Tax Aspects

61

 

COMMITMENT SCHEDULE

PRICING SCHEDULE

                                                           EXHIBITS

Exhibit A

-

Note

Exhibit B

-

Competitive Bid Quote Request

Exhibit C

-

Invitation for Competitive Bid Quotes

Exhibit D

-

Competitive Bid Quote

Exhibit E

-

Opinion of Counsel for the Borrower

Exhibit F

-

Opinion of Special Counsel for the Administrative Agent

Exhibit G

-

Assignment and Assumption Agreement

Exhibit H

-

Designation Agreement

Exhibit I

-

Subordination Agreement

Exhibit J

-

Opinion of Counsel for Textron Inc.

Exhibit K

-

Support Agreement

 

FIVE-YEAR CREDIT AGREEMENT

 

           AGREEMENT dated as of July 28, 2003 among TEXTRON FINANCIAL
CORPORATION, the BANKS listed on the signature pages hereof and JPMORGAN CHASE
BANK, as Administrative Agent.

           The parties hereto agree as follows:

ARTICLE 1

Definitions

           Section 1.1. Definitions. The following terms, as used herein, have
the following meanings:

           "Absolute Rate Auction" means a solicitation of Competitive Bid
Quotes setting forth Competitive Bid Absolute Rates pursuant to Section 2.03.

           "Additional Bank" has the meaning set forth in Section 2.17.

           "Administrative Agent" means JPMorgan Chase Bank in its capacity as
Administrative Agent for the Banks hereunder, and its successors in such
capacity.

           "Administrative Questionnaire" means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

           "Affiliate" means (i) any Person that directly, or indirectly through
one or more intermediaries, controls the Borrower (a "Controlling Person") or
(ii) any Person (other than the Borrower or a Subsidiary) which is controlled by
or is under common control with a Controlling Person. As used herein, the term
"control" means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

           "Agent" means any of the Administrative Agent and the Syndication
Agents, and "Agents" means any two or more of the foregoing.

           "Applicable Lending Office" means, with respect to any Bank, (i) in
the case of its Base Rate Loans, its Domestic Lending Office, (ii) in the case
of its Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case
of its Competitive Bid Loans, its Competitive Bid Lending Office.

           "Assignee" has the meaning set forth in Section 9.06(c).

           "Bank" means each bank listed on the signature pages hereof and each
Person which becomes a Bank pursuant to Section 2.16, 8.06 or 9.06(c), and their
respective successors.

           "Base Rate" means, for any day, a rate per annum equal to the higher
of (i) the Prime Rate for such day or (ii) the sum of ½ of 1% plus the Federal
Funds Rate for such day.

           "Base Rate Loan" means a Committed Loan which bears interest at the
Base Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election or the provisions of Section 2.08(a) or Article 8.

           "Borrower" means Textron Financial Corporation, a Delaware
corporation, and its successors.

           "Borrowing" has the meaning set forth in Section 1.03.

           "Commitment" means (i) with respect to each Bank listed on the
Commitment Schedule, the amount set forth opposite such Bank's name on the
Commitment Schedule, (ii) with respect to each Additional Bank, the amount of
the Commitment assumed by it pursuant to Section 2.17 and (iii) with respect to
any substitute bank or Assignee which becomes a Bank pursuant to Section 8.06 or
9.06(c), the amount of the transferor Bank's Commitment assigned to it pursuant
to Section 8.06 or 9.06(c), in each case as such amount may be changed from time
to time pursuant to Section 2.10 or 9.06(c); provided that, if the context so
requires, the term "Commitment" means the obligation of a Bank to extend credit
up to such amount to the Borrower hereunder.

           "Commitment Schedule" means the Commitment Schedule attached hereto.

           "Committed Loan" means a loan made by a Bank pursuant to
Section 2.01; provided that, if any such loan or loans (or portions thereof) are
combined or subdivided pursuant to a Notice of Interest Rate Election, the term
"Committed Loan" shall refer to the combined principal amount resulting from
such combination or to each of the separate principal amounts resulting from
such subdivision, as the case may be.

           "Competitive Bid Absolute Rate" has the meaning set forth in
Section 2.03(d).

           "Competitive Bid Absolute Rate Loan" means a loan to be made by a
Bank pursuant to an Absolute Rate Auction.

           "Competitive Bid Lending Office" means, as to each Bank, its Domestic
Lending Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Borrower and the Administrative Agent; provided that any Bank may from time to
time by notice to the Borrower and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one
hand, and its Competitive Bid Absolute Rate Loans, on the other hand, in which
case all references herein to the Competitive Bid Lending Office of such Bank
shall be deemed to refer to either or both of such offices, as the context may
require.

           "Competitive Bid LIBOR Loan" means a loan to be made by a Bank
pursuant to a LIBOR Auction (including such a loan bearing interest at the Base
Rate pursuant to Section 8.01).

           "Competitive Bid Loan" means a Competitive Bid LIBOR Loan or a
Competitive Bid Absolute Rate Loan.

           "Competitive Bid Margin" has the meaning set forth in Section
2.03(d).

           "Competitive Bid Quote" means an offer by a Bank to make a
Competitive Bid Loan in accordance with Section 2.03.

           "Consolidated Assets" means at any date the consolidated assets of
the Borrower and its Consolidated Subsidiaries determined as of such date.

           "Consolidated Debt" means at any date the Debt of the Borrower and
its Consolidated Subsidiaries, determined as of such date.

           "Consolidated Net Worth" means at any date the consolidated
stockholders' equity of the Borrower and its Consolidated Subsidiaries,
determined as of such date.

           "Consolidated Subsidiary" means at any date any entity the accounts
of which would be consolidated with those of the Borrower in its consolidated
financial statements if such statements were prepared as of such date.

           "Debt" of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee which are capitalized in
accordance with generally accepted accounting principles, (v) all non-contingent
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (vi) all Debt
secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person, and (vii) all Debt of others Guaranteed
by such Person; provided that, for the purposes of this Agreement, "Debt" of the
Borrower or a Subsidiary shall not be deemed to include Non-recourse Debt or
Permitted Securitization Obligations, but shall include liabilities secured by
Liens described in clause (y) of Section 5.12(i).

           "Default" means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.

           "Designated Lender" means, with respect to any Designating Bank, an
Eligible Designee designated by it pursuant to Section 9.07(a) as a Designated
Lender for purposes of this Agreement.

           "Designating Bank" means, with respect to each Designated Lender, the
Bank that designated such Designated Lender pursuant to Section 9.07(a).

           "Domestic Business Day" means any day except a Saturday, Sunday or
other day on which commercial banks in New York City are authorized by law to
close.

           "Domestic Lending Office" means, as to each Bank, its office, branch
or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its Domestic
Lending Office) or such other office, branch or affiliate as such Bank may
hereafter designate as its Domestic Lending Office by notice to the Borrower and
the Administrative Agent.

           "Earnings Available for Fixed Charges" means, for any period, the sum
of the Borrower's pre-tax earnings before extraordinary items plus Fixed
Charges.

           "Effective Date" means the date this Agreement becomes effective in
accordance with Section 3.01.

           "Eligible Designee" means a special purpose corporation that (i) is
organized under the laws of the United States or any state thereof, (ii) is
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business and (iii) issues (or the parent of which issues)
commercial paper rated at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody's.

           "Environmental Laws" means any and all federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

           "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended to the date hereof and from time to time hereafter and any successor
statute.

           "ERISA Affiliate", as applied to any Person, means any trade or
business (whether or not incorporated) which, together with the Borrower, is
treated as a single employer under Section 414 of the Internal Revenue Code and
the regulations promulgated thereunder.

           "Euro-Dollar Business Day" means any Domestic Business Day on which
commercial banks are open for international business (including dealings in
dollar deposits) in London.

           "Euro-Dollar Lending Office" means, as to each Bank, its office,
branch or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Bank as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Borrower and the Administrative Agent.

           "Euro-Dollar Loan" means a Committed Loan which bears interest at a
Euro-Dollar Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election.

           "Euro-Dollar Margin" means the applicable rate per annum determined
in accordance with the Pricing Schedule.

           "Euro-Dollar Rate" means a rate of interest determined pursuant to
Section 2.07(c) on the basis of a London Interbank Offered Rate.

           "Euro-Dollar Reserve Percentage" means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of "Eurocurrency liabilities" (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Bank to United
States residents).

           "Event of Default" has the meaning set forth in Section 6.01.

           "Existing Credit Agreements" means the 364-Day Credit Agreement dated
as of July 29, 2002 and the Five-Year Credit Agreement dated as of July 30,
2001, each among the Borrower, the banks parties thereto and JPMorgan Chase Bank
(successor to The Chase Manhattan Bank), as agent, each as amended and/or
restated prior to the Effective Date.

           "Facility Fee Rate" means the applicable rate per annum determined in
accordance with the Pricing Schedule.

           "Federal Funds Rate" means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Domestic Business Day
next succeeding such day, provided that (i) if such day is not a Domestic
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Domestic Business Day as so published on the
next succeeding Domestic Business Day, and (ii) if no such rate is so published
on such next succeeding Domestic Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to JPMorgan Chase Bank on such day on such
transactions as determined by the Administrative Agent.

           "Finance Business" means (i) the leasing or renting to any Person
(directly or indirectly by financing such leasing or renting), or financing the
purchase by dealers or customers, of products of any Person, (ii) providing
capital funds for any Person, (iii) acquiring and owning notes, receivables
(including lease receivables) and other obligations of any Person and the
financing of such obligations, and (iv) transacting such other business as may
be reasonably incidental to the business specified in the preceding clauses (i),
(ii) and (iii).

           "Fixed Charges" means, for any period, actual interest (including,
without limitation, dividends on preferred stock characterized as interest under
generally accepted accounting principles) incurred in such period on funded or
unfunded indebtedness and apportionment of debt discount or premium, and, in the
testing of obligations where interest is partially or entirely contingent upon
earnings, includes contingent interest payments.

           "Fixed Rate Loans" means Euro-Dollar Loans or Competitive Bid Loans
(excluding Competitive Bid LIBOR Loans bearing interest at the Base Rate
pursuant to Section 8.01(a)) or any combination of the foregoing.

           "Fully Drawn Margin" means at any date, the Euro-Dollar Margin
applicable at such date assuming Utilization greater than 50%.

           "Group of Loans" means, at any time, a group of Loans consisting of
(i) all Committed Loans which are Base Rate Loans at such time and (ii) all
Euro-Dollar Loans having the same Interest Period at such time, provided that,
if a Committed Loan of any particular Bank is converted to or made as a Base
Rate Loan pursuant to Article 8, such Loan shall be included in the same Group
or Groups of Loans from time to time as it would have been in if it had not been
so converted or made.

           "Guarantee" by any Person means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt (whether arising by virtue of partnership arrangements, by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the holder of such Debt of the
payment thereof or to protect such holder against loss in respect thereof (in
whole or in part), provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
term "Guarantee" used as a verb has a corresponding meaning.

           "Interest Period" means: (1) with respect to each Euro-Dollar Loan,
the period commencing on the date of borrowing specified in the applicable
Notice of Borrowing or on the date specified in the applicable Notice of
Interest Rate Election and ending one, two, three or six months thereafter, as
the Borrower may elect in such notice; provided that:

> >            (a)    any Interest Period which would otherwise end on a day
> > which is not a Euro-Dollar Business Day shall be extended to the next
> > succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
> > falls in another calendar month, in which case such Interest Period shall
> > end on the next preceding Euro-Dollar Business Day;
> > 
> >            (b)    any Interest Period which begins on the last Euro-Dollar
> > Business Day of a calendar month (or on a day for which there is no
> > numerically corresponding day in the calendar month at the end of such
> > Interest Period) shall, subject to the concluding proviso below, end on the
> > last Euro-Dollar Business Day of a calendar month; and
> > 
> >            (c)    no Interest Period may end after the Termination Date;

           (2)    with respect to each Competitive Bid LIBOR Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such whole number of months thereafter as the Borrower may
elect in accordance with Section 2.03; provided that:

> >            (a)    any Interest Period which would otherwise end on a day
> > which is not a Euro-Dollar Business Day shall be extended to the next
> > succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
> > falls in another calendar month, in which case such Interest Period shall
> > end on the next preceding Euro-Dollar Business Day;
> > 
> >            (b)    any Interest Period which begins on the last Euro-Dollar
> > Business Day of a calendar month (or on a day for which there is no
> > numerically corresponding day in the calendar month at the end of such
> > Interest Period) shall, subject to the concluding proviso below, end on the
> > last Euro-Dollar Business Day of a calendar month; and
> > 
> >            (c)    no Interest Period may end after the Termination Date; and

           (3)    with respect to each Competitive Bid Absolute Rate Loan, the
period commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 7 days)
as the Borrower may elect in accordance with Section 2.03; provided that:

> >            (a)   any Interest Period which would otherwise end on a day
> > which is not a Euro-Dollar Business Day shall, subject to the concluding
> > proviso below, be extended to the next succeeding Euro-Dollar Business Day;
> > and
> > 
> >            (b)   no Interest Period may end after the Termination Date.

           "Internal Revenue Code" means the Internal Revenue Code of 1986, as
amended, or any successor statute.

           "Issuing Bank" means JPMorgan Chase Bank or any other Bank designated
by the Borrower that may agree to issue letters of credit hereunder pursuant to
an instrument in form reasonably satisfactory to the Administrative Agent, each
in its capacity as an issuer of a Letter of Credit hereunder.

           "Letter of Credit" means a letter of credit to be issued hereunder by
an Issuing Bank.

           "Letter of Credit Liabilities" means, for any Bank and at any time,
such Bank's ratable participation in the sum of (x) the aggregate amount then
owing by the Borrower in respect of amounts paid by the Issuing Bank upon a
drawing under a Letter of Credit issued hereunder and (y) the aggregate amount
then available for drawing under all outstanding Letters of Credit.

           "Letter of Credit Termination Date" means the fifth Domestic Business
Day prior to the Termination Date.

           "LIBOR Auction" means a solicitation of Competitive Bid Quotes
setting forth Competitive Bid Margins based on the London Interbank Offered Rate
pursuant to Section 2.03.

           "Lien" means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest, hypothecation or encumbrance of any kind in respect
of such asset, provided that, for the purposes of this Agreement, "Lien" shall
not mean (i) security interests under Article 9 of the Uniform Commercial Code
in respect of sales of accounts or chattel paper, or (ii) a lessee's interest in
any asset leased by the Borrower or any Subsidiary as lessor in the ordinary
course of business. For the purposes of this Agreement, the Borrower or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

           "Loan" means a Committed Loan or a Competitive Bid Loan and "Loans"
means Committed Loans or Competitive Bid Loans or any combination of the
foregoing.

           "London Interbank Offered Rate" has the meaning set forth in
Section 2.07(b).

           "Material Debt" means Debt (other than the Notes) of the Borrower
and/or one or more of its Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal amount exceeding $50,000,000.

           "Moody's" means Moody's Investors Service, Inc.

           "Multi-employer Plan" means, at any time, a "multi-employer plan" as
defined in Section 4001(a)(3) of ERISA which is maintained for employees of the
Borrower or any ERISA Affiliate of the Borrower or, for purposes of Sections
4204 and 4212(c) of ERISA, within the preceding five plan years has been
maintained for employees of the Borrower or any ERISA Affiliate of the Borrower,
including for these purposes any Person which ceased to be an ERISA Affiliate of
the Borrower during such five year period.

           "Non-recourse Debt" of the Borrower or a Subsidiary means any
obligations for borrowed money of the Borrower or a Subsidiary secured by
specific assets, which obligations, in accordance with generally accepted
accounting principles, are not reflected in the balance sheet of the Borrower or
a Subsidiary and are issued pursuant to or evidenced by an instrument which
limits the recourse against the obligor thereunder to such specific assets, and
(in the case of all Non-recourse Debt incurred after the date hereof), if under
applicable law in respect of such obligations, such assets or such obligor, at
the time any such obligation is created, a holder of such obligation could ever
become entitled to recourse against the obligor pursuant to § 1111(b) of the
Bankruptcy Reform Act of 1978 (11 U.S.C. § 1111(b)) or any other provisions of
any bankruptcy, insolvency or other law of any jurisdiction, such instrument
also contains a provision to the effect that such holder's recourse claim in
respect of such obligation shall be and remain in all respects subordinate and
junior to all Debt evidenced by the Notes and such holder shall not be entitled
to receive any payment, under any condition, in respect of any obligation, other
than the proceeds of such specific assets, until all Notes and all other amounts
which may become due pursuant to this Agreement, or are stated in this Agreement
to become due, shall have been paid in full or funds for their payment shall
have been duly and sufficiently provided.

           "Notes" means promissory notes of the Borrower, substantially in the
form of Exhibit A hereto, evidencing the obligation of the Borrower to repay the
Loans, and "Note" means any one of such promissory notes issued hereunder.

           "Notice of Borrowing" means a Notice of Committed Borrowing (as
defined in Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in
Section 2.03(f)).

           "Notice of Interest Rate Election" has the meaning set forth in
Section 2.08.

           "Parent" means, with respect to any Bank, any Person controlling such
Bank.

           "Participant" has the meaning set forth in Section 9.06(b).

           "Person" means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

           "Pension Plan" means, at any time, any employee pension benefit plan
(within the meaning of Section 3(2) of ERISA) which is subject to the provisions
of Title IV of ERISA (other than a Multi-employer Plan) and which is maintained
for employees of the Borrower or any of its ERISA Affiliates or, for purposes of
Section 4069 of ERISA, has at any time within the preceding five years been
maintained for employees of any Person which was at such time an ERISA Affiliate
of the Borrower.

           "Percentage" means, with respect to any Bank at any time, the
percentage which the amount of its Commitment at such time represents of the
aggregate amount of all the Commitments at such time. At any time after the
Commitments shall have terminated, the term "Percentage" shall refer to a Bank's
Percentage immediately before such termination, adjusted to reflect any
subsequent assignments pursuant to Section 9.06(c).

           "Permitted Securitization Obligations" means obligations of the
Borrower or any of its Subsidiaries incurred in connection with any
Securitization Transaction; provided, however, that, if (i) there is recourse to
the Borrower or any of its Subsidiaries (other than a Special Purpose
Subsidiary) for credit defaults by the obligors in respect of the Receivables
that are the subject of such Securitization Transaction and (ii) such recourse
is not limited to such Receivables and the Receivables Related Assets (or
undivided or beneficial interests in such Receivables and Receivables Related
Assets) that are the subject of such Securitization Transaction then such
obligations shall not be considered "Permitted Securitization Obligations"
within the meaning of this definition to the extent that, in accordance with
generally accepted accounting principles, such obligations would be required to
be included as a liability on a consolidated balance sheet of the Borrower or
its Consolidated Subsidiaries.

           "Pricing Schedule" means the Pricing Schedule attached hereto.

           "Prime Rate" means the rate of interest publicly announced by
JPMorgan Chase Bank in New York City from time to time as its Prime Rate.

           "Qualifying Subordinated Debt" means Debt of the Borrower owing to
Textron or another Affiliate; provided that such Debt is subordinated to the
Loans and the obligations of the Borrower hereunder pursuant to a subordination
agreement substantially in the form of Exhibit I hereto.

           "Qualifying Subordinated Obligations" means Debt and/or other
obligations of the Borrower owing to Textron or another Affiliate; provided that
such Debt and/or other obligations are subordinated to the Loans and the
obligations of the Borrower hereunder pursuant to a subordination agreement
substantially in the form of Exhibit I hereto.

           "Quarterly Payment Dates" means each March 31, June 30, September 30
and December 31.

           "Receivable" means any right of payment from or on behalf of any
obligor, whether constituting an account, chattel paper, instrument, general
intangible or otherwise, arising from (i) the financing by the Borrower or any
of its Subsidiaries of property, equipment or services or (ii) the leasing by
the Borrower or any of its Subsidiaries of property or equipment, and monies due
thereunder, security interests in the property, equipment and services financed
or leased thereby and any and all other related rights.

           "Receivables Related Assets" means, in connection with any
Securitization Transaction with respect to particular Receivables, the
collective reference to: (i) any rights arising under the documentation
governing or relating to such Receivables (including rights in respect of Liens
securing such Receivables and other credit support in respect of such
Receivables), (ii) any proceeds of such Receivables and any lockboxes or
accounts in which such proceeds are deposited, (iii) spread accounts and other
similar accounts (and any amounts on deposit therein) established in connection
with such Securitization Transaction, (iv) any warranty, indemnity, dilution and
other intercompany claim arising out of the documentation evidencing such
Securitization Transaction and (v) any rights or ownership interests in respect
of the property or equipment leased or financed pursuant to such Receivables.

           "Reference Banks" means the principal London offices of Citibank,
N.A., Deutsche Bank AG and JPMorgan Chase Bank.

           "Regulation U" means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

           "Reimbursement Obligation" has the meaning specified in Section
2.18(c).

           "Required Banks" means at any time Banks having more than 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the Total Outstanding Amount.

           "Restricted Payment" means (i) any dividend or other distribution on
any shares of the Borrower's capital stock (except dividends (x) payable on
preferred stock but characterized as interest payments under generally accepted
accounting principles or (y) payable solely in shares of its capital stock) or
(ii) any payment on account of the purchase, redemption, retirement or
acquisition of (a) any shares of the Borrower's capital stock or (b) any option,
warrant or other right to acquire shares of the Borrower's capital stock.

           "Revolving Credit Period" means the period from and including the
Effective Date to and including the Termination Date.

           "S&P" means Standard & Poor's Ratings Group.

           "Special Purpose Subsidiary" means any Subsidiary of the Borrower
which (i) is formed for the purpose of effecting a Securitization Transaction
and engaging in other activities reasonably related thereto and (ii) is
structured as a "bankruptcy-remote subsidiary" in accordance with customary
practices in the asset-backed securitization market.

           "Securitization Transaction" means any transaction or series of
transactions that have been or may be entered into by the Borrower or any of its
Subsidiaries in which the Borrower or any of its Subsidiaries may sell, convey
or otherwise transfer to any other Person, or may grant a security interest in,
any Receivables or Receivables Related Assets or any undivided or beneficial
ownership interests therein (whether such Receivables or Receivables Related
Assets are then existing or arising in the future) of the Borrower or any of its
Subsidiaries, provided that after giving effect to such transaction or series of
transactions, the Receivables (or interests therein) which are the subject of
such transaction or series of transactions are, in accordance with generally
accepted accounting principles, no longer reflected as assets on a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries.

           "Subsidiary" of any Person means (i) any corporation of which
securities having ordinary voting power to elect a majority of the board of
directors are at the time directly or indirectly owned by such Person or (ii)
any other entity which constitutes a Consolidated Subsidiary; provided that the
term "Subsidiary" shall not include any corporation formed and maintained by the
Borrower in the ordinary course of business solely to hold and dispose of assets
acquired in connection with foreclosure, repossession or workout of the
Borrower's leases or loans or any entity owned by such corporation. Unless
otherwise specified "Subsidiary" means a Subsidiary of the Borrower.

           "Support Agreement" means the Support Agreement dated as of May 25,
1994, between the Borrower and Textron, substantially in the form of Exhibit K,
as the same may be amended and in effect from time to time in accordance with
the provisions thereof and hereof.

           "Syndication Agent" means each of Bank of America, N.A., Bank One,
NA, Citibank, N.A. and Deutsche Bank AG New York Branch, in its capacity as
syndication agent in respect of this Agreement.

           "Termination Date" means July 28, 2008, or, if such day is not a
Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day.

           "Termination Event" means (i) a "Reportable Event" described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
"Reportable Event" not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation under such regulations), or (ii) the withdrawal of
the Borrower or any of its ERISA Affiliates from a Pension Plan during a plan
year in which it was a "substantial employer" as defined in Section 4001(a)(2)
of ERISA, or (iii) the filing of a notice of intent to terminate a Pension Plan
or the treatment of a Pension Plan amendment as a termination under Section 4041
of ERISA, or (iv) the institution of proceedings to terminate a Pension Plan by
the Pension Benefit Guaranty Corporation, or (v) any other event or condition
which might constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan.

           "Textron" means Textron Inc., a Delaware corporation, and its
successors.

           "Total Outstanding Amount" means, at any time, the sum of (i) the
aggregate outstanding principal amount of the Loans (including both Committed
Loans and Competitive Bid Loans) determined at such time after giving effect, if
one or more Loans are being made at such time, to any substantially concurrent
application of the proceeds thereof to repay one or more other Loans plus,
without duplication, (ii) the aggregate amount of the Letter of Credit
Liabilities of all Banks at such time.

           "Utilization" has the meaning specified in the Pricing Schedule.

           "Wholly-Owned Subsidiary" of any Person means any Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors' qualifying shares) are at the time directly or indirectly owned by
such Person.

          Section 1.2. Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with
generally accepted accounting principles as in effect from time to time, applied
on a basis consistent (except for changes concurred in by the Borrower's
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Banks; provided that, if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article 5 to eliminate the
effect of any change in generally accepted accounting principles on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Banks wish to amend Article 5 for such purpose), then the
Borrower's compliance with such covenant shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Banks.

          Section 1.3. Types of Borrowing. The term "Borrowing" denotes (i) the
aggregation of Loans made or to be made to the Borrower pursuant to Article 2 on
the same day, all of which Loans are of the same type (subject to Article 8)
and, except in the case of Base Rate Loans, have the same initial Interest
Period or (ii) if the context so requires, the borrowing of such Loans.
Borrowings are classified for purposes of this Agreement either (i) by reference
to the pricing of Loans comprising such Borrowing (e.g., a "Euro-Dollar
Borrowing" is a Borrowing comprised of Euro-Dollar Loans) or (ii) by reference
to the provisions of Article 2 under which participation therein is determined
(i.e., a "Committed Borrowing" is a Borrowing under Section 2.01 in which all
Banks participate in proportion to their Commitments, while a "Competitive Bid
Borrowing" is a Borrowing under Section 2.03 in which one or more Banks
participate on the basis of their bids).

ARTICLE 2

The Credits

          Section 2.1. Commitments to Lend. Each Bank severally agrees, on the
terms and conditions set forth in this Agreement, to make loans to the Borrower
pursuant to this Section from time to time during the Revolving Credit Period;
provided that, immediately after each such loan is made: (i) the sum of the
aggregate outstanding principal amount of such Bank's Committed Loans plus the
aggregate amount of such Bank's Letter of Credit Liabilities shall not exceed
its Commitment and (ii) the Total Outstanding Amount shall not exceed the
aggregate amount of the Commitments. Each Borrowing under this Section shall be
in an aggregate principal amount of $25,000,000 or any larger multiple of
$1,000,000 (except that any such Borrowing may be in the aggregate amount
available within the limitations in the foregoing proviso) and shall be made
from the several Banks ratably in proportion to their respective Commitments.
Within the foregoing limits, the Borrower may borrow under this Section, repay,
or to the extent permitted by Section 2.12, prepay Loans and reborrow under this
Section 2.01.

          Section 2.2. Notice of Committed Borrowing. The Borrower shall give
the Administrative Agent notice (a "Notice of Committed Borrowing") not later
than (x) 12:00 Noon (New York City time) on the date of each Base Rate Borrowing
and (y) 10:30 A.M. (New York City time) on the third Euro-Dollar Business Day
before each Euro-Dollar Borrowing, specifying:

           (a)    the date of such Borrowing, which shall be a Domestic Business
Day in the case of a Base Rate Borrowing or a Euro-Dollar Business Day in the
case of a Euro-Dollar Borrowing,

           (b)    the aggregate amount of such Borrowing,

           (c)    whether the Loans comprising such Borrowing are to be Base
Rate Loans or Euro-Dollar Loans, and

           (d)    in the case of a Euro-Dollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

          Section 2.3. Competitive Bid Borrowings.

           (a)    The Competitive Bid Option. In addition to Committed
Borrowings pursuant to Section 2.01, the Borrower may, as set forth in this
Section, request the Banks to make offers to make Competitive Bid Loans to the
Borrower from time to time during the Revolving Credit Period. The Banks may,
but shall have no obligation to, make such offers and the Borrower may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Section.

           (b)    Competitive Bid Quote Request. When the Borrower wishes to
request offers to make Competitive Bid Loans under this Section, it shall
transmit to the Administrative Agent by telex or facsimile transmission a
Competitive Bid Quote Request substantially in the form of Exhibit B hereto so
as to be received no later than 10:30 A.M. (New York City time) on (x) the fifth
Euro-Dollar Business Day prior to the date of Borrowing proposed therein, in the
case of a LIBOR Auction or (y) the Domestic Business Day next preceding the date
of Borrowing proposed therein, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Borrower and the Administrative
Agent shall have mutually agreed and shall have notified to the Banks not later
than the date of the Competitive Bid Quote Request for the first LIBOR Auction
or Absolute Rate Auction for which such change is to be effective) specifying:

>            (i)    the proposed date of Borrowing, which shall be a Euro-Dollar
> Business Day in the case of a LIBOR Auction or a Domestic Business Day in the
> case of an Absolute Rate Auction,

>            (ii)    the aggregate amount of such Borrowing, which shall be
> $25,000,000 or a larger multiple of $1,000,000,
> 
>            (iii)    the duration of the Interest Period applicable thereto,
> subject to the provisions of the definition of Interest Period, and
> 
> >            (iv)    whether the Competitive Bid Quotes requested are to set
> > forth a Competitive Bid Margin or a Competitive Bid Absolute Rate.

          The Borrower may request offers to make Competitive Bid Loans for more
than one Interest Period in a single Competitive Bid Quote Request. No
Competitive Bid Quote Request shall be given within five Euro-Dollar Business
Days (or such other number of days as the Borrower and the Administrative Agent
may agree) of any other Competitive Bid Quote Request.

           (c)    Invitation for Competitive Bid Quotes. Promptly upon receipt
of a Competitive Bid Quote Request, the Administrative Agent shall send to the
Banks by telex or facsimile transmission an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit C hereto, which shall constitute an
invitation by the Borrower to each Bank to submit Competitive Bid Quotes
offering to make the Competitive Bid Loans to which such Competitive Bid Quote
Request relates in accordance with this Section.

           (d)    Submission and Contents of Competitive Bid Quotes. (i) Each
Bank may submit a Competitive Bid Quote containing an offer or offers to make
Competitive Bid Loans in response to any Invitation for Competitive Bid Quotes.
Each Competitive Bid Quote must comply with the requirements of this subsection
(d) and must be submitted to the Administrative Agent by telex or facsimile
transmission at its offices specified in or pursuant to Section 9.01 not later
than (x) 2:00 P.M. (New York City time) on the fourth Euro-Dollar Business Day
prior to the proposed date of Borrowing, in the case of a LIBOR Auction or (y)
9:30 A.M. (New York City time) on the proposed date of Borrowing, in the case of
an Absolute Rate Auction (or, in either case, such other time or date as the
Borrower and the Administrative Agent shall have mutually agreed and shall have
notified to the Banks not later than the date of the Competitive Bid Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective); provided that Competitive Bid Quotes submitted by
the Administrative Agent (or any affiliate of the Administrative Agent) in the
capacity of a Bank may be submitted, and may only be submitted, if the
Administrative Agent or such affiliate notifies the Borrower of the terms of the
offer or offers contained therein not later than (x) one hour prior to the
deadline for the other Banks, in the case of a LIBOR Auction or (y) 15 minutes
prior to the deadline for the other Banks, in the case of an Absolute Rate
Auction. Subject to Articles 3 and 6, any Competitive Bid Quote so made shall be
irrevocable except with the written consent of the Administrative Agent given on
the instructions of the Borrower.

>            (ii)    Each Competitive Bid Quote shall be in substantially the
> form of Exhibit D hereto and shall in any case specify:
> 
> >            (A)    the proposed date of Borrowing,
> > 
> >            (B)    the principal amount of the Competitive Bid Loan for which
> > each such offer is being made, which principal amount (w) may be greater
> > than or less than the Commitment of the quoting Bank, (x) must be $5,000,000
> > or a larger multiple of $1,000,000, (y) may not exceed the principal amount
> > of Competitive Bid Loans for which offers were requested and (z) may be
> > subject to an aggregate limitation as to the principal amount of Competitive
> > Bid Loans for which offers being made by such quoting Bank may be accepted,
> > 
> >            (C)    in the case of a LIBOR Auction, the margin above or below
> > the applicable London Interbank Offered Rate (the "Competitive Bid Margin")
> > offered for each such Competitive Bid Loan, expressed as a percentage
> > (specified to the nearest 1/10,000th of 1%) to be added to or subtracted
> > from such base rate,
> > 
> >            (D)    in the case of an Absolute Rate Auction, the rate of
> > interest per annum (specified to the nearest 1/10,000th of 1%) (the
> > "Competitive Bid Absolute Rate") offered for each such Competitive Bid Loan,
> > and
> > 
> >            (E)    the identity of the quoting Bank.
> > 
> > > > A Competitive Bid Quote may set forth up to five separate offers by the
> > > > quoting Bank with respect to each Interest Period specified in the
> > > > related Invitation for Competitive Bid Quotes.
> > > 
> > >            (iii)    Any Competitive Bid Quote shall be disregarded if it:
> > 
> >            (A)    is not substantially in conformity with Exhibit D hereto
> > or does not specify all of the information required by subsection (d)(ii);
> > 
> >            (B)    contains qualifying, conditional or similar language;
> > 
> >            (C)    proposes terms other than or in addition to those set
> > forth in the applicable Invitation for Competitive Bid Quotes; or

> >            (D)    arrives after the time set forth in subsection (d)(i).

           (e)    Notice to Borrower. The Administrative Agent shall promptly
notify the Borrower of the terms (x) of any Competitive Bid Quote submitted by a
Bank that is in accordance with subsection (d) and (y) of any Competitive Bid
Quote that amends, modifies or is otherwise inconsistent with a previous
Competitive Bid Quote submitted by such Bank with respect to the same
Competitive Bid Quote Request. Any such subsequent Competitive Bid Quote shall
be disregarded by the Administrative Agent unless such subsequent Competitive
Bid Quote is submitted solely to correct a manifest error in such former
Competitive Bid Quote. The Administrative Agent's notice to the Borrower shall
specify (A) the aggregate principal amount of Competitive Bid Loans for which
offers have been received for each Interest Period specified in the related
Competitive Bid Quote Request, (B) the respective principal amounts and
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be,
so offered and (C) if applicable, limitations on the aggregate principal amount
of Competitive Bid Loans for which offers in any single Competitive Bid Quote
may be accepted.

           (f )   Acceptance and Notice by Borrower. Not later than 10:30 A.M.
(New York City time) on (x) the third Euro-Dollar Business Day prior to the
proposed date of Borrowing, in the case of a LIBOR Auction or (y) the proposed
date of Borrowing, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Competitive Bid Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective), the Borrower shall notify the
Administrative Agent of its acceptance or non-acceptance of the offers so
notified to it pursuant to subsection (e). In the case of acceptance, such
notice (a "Notice of Competitive Bid Borrowing") shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Borrower may accept any Competitive Bid Quote in whole or in part; provided
that:

> >            (i)    the aggregate principal amount of each Competitive Bid
> > Borrowing may not exceed the applicable amount set forth in the related
> > Competitive Bid Quote Request,
> > 
> >            (ii)    the principal amount of each Competitive Bid Borrowing
> > must be $25,000,000 or a larger multiple of $1,000,000,
> > 
> >            (iii)    acceptance of offers may only be made on the basis of
> > ascending Competitive Bid Margins or Competitive Bid Absolute Rates, as the
> > case may be,

> >            (iv)    the Borrower may not accept any offer that is described
> > in subsection (d)(iii) or that otherwise fails to comply with the
> > requirements of this Agreement; and
> > 
> >            (v)    immediately after such Competitive Bid Borrowing is made,
> > the aggregate outstanding principal amount of the Loans shall not exceed the
> > aggregate amount of the Commitments.

           (g)    Allocation by Administrative Agent. If offers are made by two
or more Banks with the same Competitive Bid Margins or Competitive Bid Absolute
Rates, as the case may be, for a greater aggregate principal amount than the
amount in respect of which such offers are accepted for the related Interest
Period, the principal amount of Competitive Bid Loans in respect of which such
offers are accepted shall be allocated by the Administrative Agent among such
Banks as nearly as possible (in multiples of $1,000,000, as the Administrative
Agent may deem appropriate) in proportion to the aggregate principal amounts of
such offers. Determinations by the Administrative Agent of the amounts of
Competitive Bid Loans shall be conclusive in the absence of manifest error.

          Section 2.4. Notice to Banks; Funding of Loans. (a) Upon receipt of a
Notice of Borrowing, the Administrative Agent shall promptly notify each Bank of
the contents thereof and of such Bank's share (if any) of such Borrowing and
such Notice of Borrowing shall not thereafter be revocable by the Borrower.

           (b)    Not later than 2:00 P.M. (New York City time) on the date of
each Borrowing, each Bank participating therein shall (except as provided in
subsection (c) of this Section) make available its share of such Borrowing, in
Federal or other funds immediately available in New York City, to the
Administrative Agent at its address referred to in Section 9.01. Unless the
Administrative Agent determines that any applicable condition specified in
Article 3 has not been satisfied, the Administrative Agent will make the funds
so received from the Banks available to the Borrower at the Administrative
Agent's aforesaid address.

           (c)    If any Bank makes a new Loan hereunder on a day on which the
Borrower is to repay all or any part of an outstanding Loan from such Bank, such
Bank shall apply the proceeds of its new Loan to make such repayment and only an
amount equal to the difference (if any) between the amount being borrowed and
the amount being repaid shall be made available by such Bank to the
Administrative Agent as provided in subsection (b), or remitted by the Borrower
to the Administrative Agent as provided in Section 2.13, as the case may be.

           (d)    Unless the Administrative Agent shall have received notice
from a Bank prior to the date of any Borrowing that such Bank will not make
available to the Administrative Agent such Bank's share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section 2.04 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such share available to the Administrative Agent, such Bank and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, a rate
per annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.07 or (ii) in the case of such Bank,
the Federal Funds Rate. If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Bank's
Loan included in such Borrowing for purposes of this Agreement.

          Section 2.5. Notes. (a) The Loans of each Bank shall be evidenced by a
single Note payable to the order of such Bank for the account of its Applicable
Lending Office in an amount equal to the aggregate unpaid principal amount of
such Bank's Loans.

           (b)    Each Bank may, by notice to the Borrower and the
Administrative Agent, request that its Loans of a particular type be evidenced
by a separate Note in an amount equal to the aggregate unpaid principal amount
of such Loans. Each such Note shall be in substantially the form of Exhibit A
hereto with appropriate modifications to reflect the fact that it evidences
solely Loans of the relevant type. Each reference in this Agreement to the
"Note" of such Bank shall be deemed to refer to and include any or all of such
Notes, as the context may require.

           (c)    Upon receipt of each Bank's Note pursuant to Section 3.01(b),
the Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower with respect
thereto, and may, if such Bank so elects in connection with any transfer or
enforcement of its Note, endorse on the schedule forming a part thereof
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding; provided that the failure of any Bank to make any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes. Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.

          Section 2.6. Maturity of Loans. (a) Each Committed Loan shall mature,
and the principal amount thereof shall be due and payable (together with accrued
interest thereon), on the Termination Date.

           (b)    Each Competitive Bid Loan included in any Competitive Bid
Borrowing shall mature, and the principal amount thereof shall be due and
payable (together with accrued interest thereon), on the last day of the
Interest Period applicable to such Borrowing.

          Section 2.7. Interest Rates. (a) Each Base Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loan is made until it becomes due, at a rate per annum equal to the Base
Rate for such day. Such interest shall be payable quarterly in arrears on each
Quarterly Payment Date. Any overdue principal of or interest on any Base Rate
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 2% plus the Base Rate for such day.

           (b)    Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the Euro-Dollar Margin for such
day plus the London Interbank Offered Rate applicable to such Interest Period.
Such interest shall be payable for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

          The "London Interbank Offered Rate" applicable to any Interest Period
means the average (rounded upward, if necessary, to the next higher 1/16 of 1%)
of the respective rates per annum at which deposits in dollars are offered to
each of the Euro-Dollar Reference Banks in the London interbank market at
approximately 11:00 A.M. (London time) two Euro-Dollar Business Days before the
first day of such Interest Period in an amount approximately equal to the
principal amount of the Euro-Dollar Loan of such Euro-Dollar Reference Bank to
which such Interest Period is to apply and for a period of time comparable to
such Interest Period.

           (c)    Any overdue principal of or interest on any Euro-Dollar Loan
shall bear interest, payable on demand, for each day from and including the date
payment thereof was due to but excluding the date of actual payment, at a rate
per annum equal to the sum of 2% plus the higher of (i) the sum of the
Euro-Dollar Margin for such day plus the London Interbank Offered Rate
applicable to such Loan on the day before such payment was due and (ii) the
Euro-Dollar Margin for such day plus the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (x) the average (rounded
upward, if necessary, to the next higher 1/16 of 1%) of the respective rates per
annum at which one day (or, if such amount due remains unpaid more than three
Euro-Dollar Business Days, then for such other period of time not longer than
six months as the Administrative Agent may select) deposits in dollars in an
amount approximately equal to such overdue payment due to each of the
Euro-Dollar Reference Banks are offered to such Euro-Dollar Reference Bank in
the London interbank market for the applicable period determined as provided
above by (y) 1.00 minus the Euro-Dollar Reserve Percentage (or, if the
circumstances described in clause (a) or (b) of Section 8.01 shall exist, at a
rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day).

           (d)    Subject to Section 8.01(a), each Competitive Bid LIBOR Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the sum of the
London Interbank Offered Rate for such Interest Period (determined in accordance
with Section 2.07(b) as if the related Competitive Bid LIBOR Borrowing were a
Euro-Dollar Borrowing) plus (or minus) the Competitive Bid Margin quoted by the
Bank making such Loan in accordance with Section 2.03. Each Competitive Bid
Absolute Rate Loan shall bear interest on the outstanding principal amount
thereof, for the Interest Period applicable thereto, at a rate per annum equal
to the Competitive Bid Absolute Rate quoted by the Bank making such Loan in
accordance with Section 2.03. Such interest shall be payable for each Interest
Period on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof. Any overdue
principal of or interest on any Competitive Bid Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the Base Rate for such day.

           (e)    The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the participating Banks of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.

           (f)    Each Reference Bank agrees to use its best efforts to furnish
quotations to the Administrative Agent as contemplated by this Section. If any
Reference Bank does not furnish a timely quotation, the Administrative Agent
shall determine the relevant interest rate on the basis of the quotation or
quotations furnished by the remaining Reference Bank or Banks or, if none of
such quotations is available on a timely basis, the provisions of Section 8.01
shall apply.

          Section 2.8. Method of Electing Interest Rates. (a) The Loans included
in each Committed Borrowing shall bear interest initially at the type of rate
specified by the Borrower in the applicable Notice of Committed Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject to Section 2.08(d)
and the provisions of Article 8), as follows:

> >            (i)    if such Loans are Base Rate Loans, the Borrower may elect
> > to convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business
> > Day; and
> > 
> >            (ii)    if such Loans are Euro-Dollar Loans, the Borrower may
> > elect to convert such Loans to Base Rate Loans as of any Domestic Business
> > Day or to continue such Loans as Euro-Dollar Loans for an additional
> > Interest Period, subject to Section 2.14 if any such conversion is effective
> > on any day other than the last day of an Interest Period applicable to such
> > Loans.

          Each such election shall be made by delivering a notice (a "Notice of
Interest Rate Election") to the Administrative Agent not later than 10:30 A.M.
(New York City time) on the third Euro-Dollar Business Day before the conversion
or continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each at least $25,000,000 (unless such portion is comprised of Base
Rate Loans). If no such notice is timely received before the end of an Interest
Period for any Group of Euro-Dollar Loans, the Borrower shall be deemed to have
elected that such Group of Loans be converted to Base Rate Loans at the end of
such Interest Period.

           (b)    Each Notice of Interest Rate Election shall specify:

> >            (i)    the Group of Loans (or portion thereof) to which such
> > notice applies;
> > 
> >            (ii)    the date on which the conversion or continuation selected
> > in such notice is to be effective, which shall comply with the applicable
> > clause of Section 2.08(a) above;
> > 
> >            (iii)    if the Loans comprising such Group are to be converted,
> > the new type of Loans and, if the Loans resulting from such conversion are
> > to be Euro-Dollar Loans, the duration of the next succeeding Interest Period
> > applicable thereto; and
> > 
> >            (iv)    if such Loans are to be continued as Euro-Dollar Loans
> > for an additional Interest Period, the duration of such additional Interest
> > Period.

          Each Interest Period specified in a Notice of Interest Rate Election
shall comply with the provisions of the definition of Interest Period.

           (c)    Promptly after receiving a Notice of Interest Rate Election
from the Borrower pursuant to Section 2.08(a) above, the Administrative Agent
shall notify each Bank of the contents thereof and such notice shall not
thereafter be revocable by the Borrower.

           (d)    The Borrower shall not be entitled to elect to convert any
Committed Loans to, or continue any Committed Loans for an additional Interest
Period as, Euro-Dollar Loans if (i) the aggregate principal amount of any Group
of Euro-Dollar Loans created or continued as a result of such election would be
less than $25,000,000 or (ii) a Default shall have occurred and be continuing
when the Borrower delivers notice of such election to the Administrative Agent.

           (e)    If any Committed Loan is converted to a different type of
Loan, the Borrower shall pay, on the date of such conversion, the interest
accrued to such date on the principal amount being converted.

           (f)    A conversion or continuation pursuant to this Section 2.08 is
not a Borrowing.

          Section 2.9. Fees. (a) Facility Fee. The Borrower shall pay to the
Administrative Agent for the account of the Banks ratably in proportion to their
Commitments a facility fee calculated for each day at the Facility Fee Rate on
the aggregate amount of the Commitments (whether used or unused) on such day.
Such facility fee shall accrue for the account of each Bank from and including
the Effective Date to but excluding the Termination Date; provided that if any
Loan shall remain outstanding beyond the Termination Date, the facility fee
shall accrue for the account of each Bank on such Bank's outstanding Loans to
but excluding the date such Loans are repaid in full.

           (b)    The Borrower shall pay (i) to the Agent for the account of the
Banks ratably a letter of credit fee accruing daily on the aggregate undrawn
amount of all outstanding Letters of Credit at a rate per annum equal to the
Fully Drawn Margin for such day and (ii) to each Issuing Bank for its own
account, a letter of credit fronting fee accruing daily on the aggregate amount
then available for drawing under all Letters of Credit issued by such Issuing
Bank at such rate as may be mutually agreed between the Borrower and such
Issuing Bank from time to time.

           (c)    Payments. Accrued fees under this Section shall be payable
quarterly in arrears on each March 31, June 30, September 30 and December 31,
commencing on the first such date to occur after the date hereof, and upon the
date of termination of the Commitments in their entirety.

          Section 2.10. Optional Termination or Reduction of Commitments. (a)
The Borrower may, upon at least three Domestic Business Days' notice to the
Administrative Agent, (i) terminate the Commitments at any time, if no Loans or
Letter of Credit Liabilities are outstanding at such time or (ii) ratably reduce
from time to time by an aggregate amount of $25,000,000 or any larger multiple
of $1,000,000, the aggregate amount of the Commitments in excess of the Total
Outstanding Amount.

           (b) Promptly after receiving a notice of prepayment pursuant to this
Section, the Administrative Agent shall notify each Bank of the contents thereof
and of such Bank's ratable share (if any) of such prepayment, and such notice
shall not thereafter be revocable by the Borrower.

          Section 2.11. Scheduled Termination of Commitments. Unless previously
terminated, the Commitments shall terminate on the Termination Date.

          Section 2.12. Optional Prepayments. (a) Subject in the case of any
Euro-Dollar Borrowing to Section 2.14, the Borrower may, upon at least one
Domestic Business Day's notice to the Administrative Agent, prepay any Base Rate
Borrowing (or any Competitive Bid Borrowing bearing interest at the Base Rate
pursuant to Section 8.01(a)) or upon at least three Euro-Dollar Business Days'
notice to the Administrative Agent, prepay any Euro-Dollar Borrowing, in each
case in whole at any time, or from time to time in part in amounts aggregating
$25,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment.
Each such optional prepayment shall be applied to prepay ratably the Loans of
the several Banks included in such Borrowing.

           (b)    Except as provided in Section 2.12(a), the Borrower may not
prepay all or any portion of the principal amount of any Competitive Bid Loan
prior to the maturity thereof.

           (c)    Upon receipt of a notice of prepayment pursuant to this
Section, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank's ratable share (if any) of such prepayment
and such notice shall not thereafter be revocable by the Borrower.

          Section 2.13. General Provisions as to Payments. (a) The Borrower
shall make each payment of principal of, and interest on, the Loans and of fees
hereunder, not later than 2:00 P.M. (New York City time) on the date when due,
in Federal or other funds immediately available in New York City, to the
Administrative Agent at its address referred to in Section 9.01 (or shall
provide evidence satisfactory to the Administrative Agent, not later than such
time, at such address, that such payment has been released on behalf of the
Borrower into the FedWire, CHIPS or other appropriate payment system), in each
case without setoff or counterclaim. The Administrative Agent will promptly
distribute to each Bank its ratable share of each such payment received by the
Administrative Agent for the account of the Banks. Whenever any payment of
principal of, or interest on, the Domestic Loans or of fees shall be due on a
day which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day. Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day. Whenever any
payment of principal of, or interest on, the Competitive Bid Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day. If the date
for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.

           (b)    Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
the Borrower shall not have so made such payment, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

          Section 2.14. Funding Losses. If the Borrower makes any payment of
principal with respect to any Fixed Rate Loan or any Fixed Rate Loan is
converted to a different type of Loan (whether such payment or conversion is
pursuant to Article 2, 6, or 8 or otherwise) on any day other than the last day
of an Interest Period applicable thereto, or the last day of an applicable
period fixed pursuant to Section 2.07(c), or if the Borrower fails to borrow,
prepay, convert or continue any Fixed Rate Loans after notice has been given to
any Bank in accordance with Section 2.04(a), 2.08(c) or 2.12(c), the Borrower
shall reimburse each Bank within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue; provided that such Bank shall have delivered to the
Borrower a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

          Section 2.15. Computation of Interest and Fees. Interest based on the
Prime Rate hereunder shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

          Section 2.16. Regulation D Compensation. Each Bank may require the
Borrower to pay, contemporaneously with each payment of interest on the
Euro-Dollar Loans, additional interest on the related Euro-Dollar Loan of such
Bank at a rate per annum determined by such Bank up to but not exceeding the
excess of (i) (A) the applicable London Interbank Offered Rate divided by (B)
one minus the Euro-Dollar Reserve Percentage over (ii) the applicable London
Interbank Offered Rate. Any Bank wishing to require payment of such additional
interest (x) shall so notify the Borrower and the Administrative Agent, in which
case such additional interest on the Euro-Dollar Loans of such Bank shall be
payable to such Bank at the place indicated in such notice with respect to each
Interest Period commencing at least three Euro-Dollar Business Days after the
giving of such notice and (y) shall notify the Borrower at least five
Euro-Dollar Business Days prior to each date on which interest is payable on the
Euro-Dollar Loans of the amount then due it under this Section.

          Section 2.17. Increased Commitments; Additional Banks. (a) From time
to time subsequent to the Effective Date, the Borrower may, upon at least 30
days' notice to the Administrative Agent (which shall promptly provide a copy of
such notice to the Banks), propose to increase the aggregate amount of the
Commitments by an amount not to exceed $333,000,000 (the amount of any such
increase, the "Increased Commitments"). Each Bank party to this Agreement at
such time shall have the right (but no obligation), for a period of 15 days
following receipt of such notice, to elect by notice to the Borrower and the
Administrative Agent to increase its Commitment by a principal amount which
bears the same ratio to the Increased Commitments as its then Commitment bears
to the aggregate Commitments then existing.

           (b)    If any Bank party to this Agreement shall not elect to
increase its Commitment pursuant to subsection (a) of this Section, the Borrower
may, within 10 days of the Bank's response, designate one or more of the
existing Banks or other financial institutions acceptable to the Administrative
Agent and the Borrower (which consent of the Administrative Agent shall not be
unreasonably withheld) which at the time agree to (i) in the case of any such
Person that is an existing Bank, increase its Commitment and (ii) in the case of
any other such Person (an "Additional Bank"), become a party to this Agreement.
The sum of the increases in the Commitments of the existing Banks pursuant to
this subsection (b) plus the Commitments of the Additional Banks shall not in
the aggregate exceed the unsubscribed amount of the Increased Commitments.

           (c)    An increase in the aggregate amount of the Commitments
pursuant to this Section 2.17 shall become effective upon the receipt by the
Administrative Agent of an agreement in form and substance satisfactory to the
Administrative Agent signed by the Borrower, by each Additional Bank and by each
other Bank whose Commitment is to be increased, setting forth the new
Commitments of such Banks and setting forth the agreement of each Additional
Bank to become a party to this Agreement and to be bound by all the terms and
provisions hereof, together with such evidence of appropriate corporate
authorization on the part of the Borrower with respect to the Increased
Commitments and such opinions of counsel for the Borrower with respect to the
Increased Commitments as the Administrative Agent may reasonably request.

           (d)    Upon any increase in the aggregate amount of the Commitments
pursuant to this Section 2.17 that is not pro rata among all Banks, (x) within
five Domestic Business Days, in the case of any Group of Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Group of Euro-Dollar Loans then outstanding, the
Borrower shall prepay such Group in its entirety and, to the extent the Borrower
elects to do so and subject to the conditions specified in Article 3, the
Borrower shall reborrow Committed Loans from the Banks in proportion to their
respective Commitments after giving effect to such increase, until such time as
all outstanding Committed Loans are held by the Banks in such proportion and (y)
effective upon such increase, the amount of the participations held by each Bank
in each Letter of Credit then outstanding shall be adjusted such that, after
giving effect to such adjustments, the Banks shall hold participations in each
such Letter of Credit in the proportion its respective Commitment bears to the
aggregate Commitments after giving effect to such increase.

          Section 2.18. Letters of Credit.

           (a)    Commitment to Issue Letters of Credit. Subject to the terms
and conditions hereof, each Issuing Bank agrees to issue Letters of Credit from
time to time before the Letter of Credit Termination Date upon the request of
the Borrower; provided that, immediately after each Letter of Credit is issued
(i) the Total Outstanding Amount shall not exceed the aggregate amount of the
Commitments and (ii) the aggregate amount of the Letter of Credit Liabilities
shall not exceed $100,000,000. Upon the date of issuance by an Issuing Bank of a
Letter of Credit, the Issuing Bank shall be deemed, without further action by
any party hereto, to have sold to each Bank, and each Bank shall be deemed,
without further action by any party hereto, to have purchased from the Issuing
Bank, a participation in such Letter of Credit and the related Letter of Credit
Liabilities in the proportion its respective Commitment bears to the aggregate
Commitments.

           (b)    Method for Issuance; Terms; Extensions.

> >            (i)    The Borrower shall give the Issuing Bank notice at least
> > three Domestic Business Days (or such shorter notice as may be acceptable to
> > the Issuing Bank in its discretion) prior to the requested issuance of a
> > Letter of Credit (or, in the case of renewal or extension, prior to the
> > Issuing Bank's deadline for notice of nonextension) specifying the date such
> > Letter of Credit is to be issued, and describing the terms of such Letter of
> > Credit and the nature of the transactions to be supported thereby (such
> > notice, including any such notice given in connection with the extension of
> > a Letter of Credit, a "Notice of Issuance"). Upon receipt of a Notice of
> > Issuance, the Issuing Bank shall promptly notify the Administrative Agent,
> > and the Administrative Agent shall promptly notify each Bank of the contents
> > thereof and of the amount of such Bank's participation in such Letter of
> > Credit.
> > 
> >            (ii)    The obligation of the Issuing Bank to issue each Letter
> > of Credit shall, in addition to the conditions precedent set forth in
> > Section 3.02 be subject to the conditions precedent that such Letter of
> > Credit shall be in such form and contain such terms as shall be reasonably
> > satisfactory to the Issuing Bank and that the Borrower shall have executed
> > and delivered such other customary instruments and agreements relating to
> > such Letter of Credit as the Issuing Bank shall have reasonably requested.
> > The Borrower shall also pay to the Issuing Bank for its own account
> > issuance, drawing, amendment, settlement and extension charges, if any, in
> > the amounts and at the times as agreed between the Borrower and the Issuing
> > Bank.
> > 
> >            (iii)    The extension or renewal of any Letter of Credit shall
> > be deemed to be an issuance of such Letter of Credit, and if any Letter of
> > Credit contains a provision pursuant to which it is deemed to be extended
> > unless notice of termination is given by the Issuing Bank, the Issuing Bank
> > shall timely give such notice of termination unless it has theretofore
> > timely received a Notice of Issuance and the other conditions to issuance of
> > a Letter of Credit have also theretofore been met with respect to such
> > extension. Each Letter of Credit shall expire at or before the close of
> > business on the date that is one year after such Letter of Credit is issued
> > (or, in the case of any renewal or extension thereof, one year after such
> > renewal or extension); provided that (i) a Letter of Credit may contain a
> > provision pursuant to which it is deemed to be extended on an annual basis
> > unless notice of termination is given by the Issuing Bank and (ii) in no
> > event will a Letter of Credit expire (including pursuant to a renewal or
> > extension thereof) on a date later than the Letter of Credit Termination
> > Date.

           (c)    Payments; Reimbursement Obligations.

> >            (i)    Upon receipt from the beneficiary of any Letter of Credit
> > of any notice of a drawing under such Letter of Credit, the Issuing Bank
> > shall notify the Administrative Agent and the Administrative Agent shall
> > promptly notify the Borrower and each other Bank as to the amount to be paid
> > as a result of such demand or drawing and the date such payment is to be
> > made by the Issuing Bank (the "Payment Date"). The Borrower shall be
> > irrevocably and unconditionally obligated to reimburse the Issuing Bank for
> > any amounts paid by the Issuing Bank upon any drawing under any Letter of
> > Credit, without presentment, demand, protest or other formalities of any
> > kind. Such reimbursement shall be due on the Payment Date; provided that no
> > such payment shall be due from the Borrower any earlier than the date of
> > receipt by it of notice of its obligation to make such payment (or, if such
> > notice is received by the Borrower after 10:00 A.M. (New York City time) on
> > any date, on the next succeeding Domestic Business Day); and provided
> > further that if and to the extent any such reimbursement is not made by the
> > Borrower in accordance with this clause (i) or clause (ii) below on the
> > Payment Date, then (irrespective of when notice thereof is received by the
> > Borrower), such reimbursement obligation shall bear interest, payable on
> > demand, for each day from and including the Payment Date to but not
> > including the date such reimbursement obligation is paid in full at a rate
> > per annum equal to the rate applicable to Base Rate Loans for such day.

> >            (ii)    If the Commitments remain in effect on the Payment Date,
> > all such amounts paid by the Issuing Bank and remaining unpaid by the
> > Borrower after the date and time required by Section 2.18(c)(i) (a
> > "Reimbursement Obligation") shall, if and to the extent that the amount of
> > such Reimbursement Obligation would be permitted as a Borrowing of Committed
> > Loans pursuant to Section 3.02, and unless the Borrower otherwise instructs
> > the Administrative Agent by not less than one Domestic Business Day's prior
> > notice, convert automatically to Base Rate Loans on the date such
> > Reimbursement Obligation arises. The Administrative Agent shall, on behalf
> > of the Borrower (which hereby irrevocably directs the Administrative Agent
> > so to act on its behalf), give notice no later than 12:00 Noon (New York
> > City time) on such date requesting each Bank to make, and each Bank hereby
> > agrees to make, a Base Rate Loan, in an amount equal to such Bank's
> > Percentage of the Reimbursement Obligation with respect to which such notice
> > relates. Each Bank shall make such Loan available to the Administrative
> > Agent at its address referred to in Section 9.01 in immediately available
> > funds, not later than 2:00 P.M. (New York City time), on the date specified
> > in such notice. The Administrative Agent shall pay the proceeds of such
> > Loans to the Issuing Bank, which shall immediately apply such proceeds to
> > repay the Reimbursement Obligation.
> > 
> >            (iii)    To the extent the Reimbursement Obligation is not
> > refunded by a Bank pursuant to clause (ii) above, such Bank will pay to the
> > Administrative Agent, for the account of the Issuing Bank, immediately upon
> > the Issuing Bank's demand at any time during the period commencing after
> > such Reimbursement Obligation arises until reimbursement therefor in full by
> > the Borrower, an amount equal to such Bank's Percentage of such
> > Reimbursement Obligation, together with interest on such amount for each day
> > from the date of the Issuing Bank's demand for such payment (or, if such
> > demand is made after 1:00 P.M. (New York City time) on such date, from the
> > next succeeding Domestic Business Day) to the date of payment by such Bank
> > of such amount at a rate of interest per annum equal to the Federal Funds
> > Rate for the first three Domestic Business Days after the date of such
> > demand and thereafter at a rate per annum equal to the Base Rate for each
> > additional day. The Issuing Bank will pay to each Bank ratably all amounts
> > received from the Borrower for application in payment of its Reimbursement
> > Obligations in respect of any Letter of Credit, but only to the extent such
> > Bank has made payment to the Issuing Bank in respect of such Letter of
> > Credit pursuant hereto; provided that in the event such payment received by
> > the Issuing Bank is required to be returned, such Bank will return to the
> > Issuing Bank any portion thereof previously distributed to it by the Issuing
> > Bank.

           (d)   Obligations Absolute. The obligations of the Borrower and each
Bank under subsection (c) above shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under all circumstances whatsoever, including without limitation
the following circumstances:

> >            (i)    any lack of validity or enforceability of this Agreement
> > or any Letter of Credit or any document related hereto or thereto;
> > 
> >            (ii)    any amendment or waiver of or any consent to departure
> > from all or any of the provisions of this Agreement or any Letter of Credit
> > or any document related hereto or thereto, provided by any party affected
> > thereby;
> > 
> >            (iii)    the use which may be made of the Letter of Credit by, or
> > any acts or omission of, a beneficiary of a Letter of Credit (or any Person
> > for whom the beneficiary may be acting);

> >            (iv)    the existence of any claim, set-off, defense or other
> > rights that the Borrower may have at any time against a beneficiary of a
> > Letter of Credit (or any Person for whom the beneficiary may be acting), any
> > Bank (including the Issuing Bank) or any other Person, whether in connection
> > with this Agreement or the Letter of Credit or any document related hereto
> > or thereto or any unrelated transaction;
> > 
> >            (v)    any statement or any other document presented under a
> > Letter of Credit proving to be forged, fraudulent or invalid in any respect
> > or any statement therein being untrue or inaccurate in any respect
> > whatsoever;
> > 
> >            (vi)    payment under a Letter of Credit against presentation to
> > the Issuing Bank of documents that do not comply with the terms of such
> > Letter of Credit;
> > 
> >            (vii)   any termination of the Commitments prior to, on or after
> > the Payment Date for any Letter of Credit, whether at the scheduled
> > termination thereof, by operation of Section 6.01 or otherwise; or
> > 
> >            (viii)   any other act or omission to act or delay of any kind by
> > any Bank (including the Issuing Bank), the Administrative Agent or any other
> > Person or any other event or circumstance whatsoever that might, but for the
> > provisions of this subsection (viii), constitute a legal or equitable
> > discharge of or defense to the Borrower's or the Bank's obligations
> > hereunder; provided, that this Section 2.18(d) shall not limit the rights of
> > the    Borrower under Section 2.18(e)(ii)

           (e)    Indemnification; Expenses.

> >            (i)    The Borrower hereby indemnifies and holds harmless each
> > Bank (including each Issuing Bank) and the Administrative Agent from and
> > against any and all claims, damages, losses, liabilities, costs or expenses
> > which it may reasonably incur in connection with a Letter of Credit issued
> > pursuant to this Section 2.18; provided that the Borrower shall not be
> > required to indemnify any Bank, or the Administrative Agent, for any claims,
> > damages, losses, liabilities, costs or expenses, to the extent found by a
> > court of competent jurisdiction to have been caused by the gross negligence
> > or willful misconduct of such Person.

> >            (ii)    None of the Banks (including, subject to subsection (g)
> > below, an Issuing Bank) nor the Administrative Agent nor any of their
> > officers or directors or employees or agents shall be liable or responsible,
> > by reason of or in connection with the execution and delivery or transfer of
> > or payment or failure to pay under any Letter of Credit, including without
> > limitation any of the circumstances enumerated in subsection (d) above;
> > provided that, notwithstanding Sections 2.18(d) , the Borrower shall have a
> > claim for direct (but not consequential) damage suffered by it, to the
> > extent finally determined by a court of competent jurisdiction to have been
> > caused by (x) the Issuing Bank's gross negligence or willful misconduct in
> > determining whether documents presented under any Letter of Credit complied
> > with the terms of such Letter of Credit or (y) the Issuing Bank's failure to
> > pay under any Letter of Credit after the presentation to it of documents
> > strictly complying with the terms and conditions of the Letter of Credit.
> > The parties agree that, with respect to documents presented which appear on
> > their face to be in substantial compliance with the terms of a Letter of
> > Credit, the Issuing Bank may, in its discretion, either accept and make
> > payment upon such documents without responsibility for further
> > investigation, regardless of any notice or information to the contrary, or
> > refuse to accept and make payment upon such documents if such documents are
> > not in strict compliance with the terms of such Letter of Credit.
> > 
> >            (iii)    Nothing in this subsection (e) is intended to limit the
> > obligations of the Borrower under any other provision of this Agreement. To
> > the extent the Borrower does not indemnify an Issuing Bank as required by
> > this subsection, the Banks agree to do so ratably in accordance with their
> > Commitments.

           (f)    Stop Issuance Notice. If the Required Banks reasonably
determine at any time that the conditions set forth in Section 3.02 would not be
satisfied in respect of a Borrowing at such time, then the Required Banks may
request that the Administrative Agent issue a "Stop Issuance Notice", and the
Administrative Agent shall issue such notice to each Issuing Bank. Such Stop
Issuance Notice shall be withdrawn upon a determination by the Required Banks
that the circumstances giving rise thereto no longer exist. No Letter of Credit
shall be issued while a Stop Issuance Notice is in effect. The Required Banks
may request issuance of a Stop Issuance Notice only if there is a reasonable
basis therefor, and shall consider reasonably and in good faith a request from
the Borrower for withdrawal of the same on the basis that the conditions in
Section 3.02 are satisfied, provided that the Administrative Agent and the
Issuing Banks may and shall conclusively rely upon any Stop Issuance Notice
while it remains in effect.

           (g)   If the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to or entered into by
the Issuing Bank relating to any Letter of Credit are not consistent with the
terms and conditions of this Agreement, the terms and conditions of this
Agreement shall control, provided that, to the extent the Issuing Bank so agrees
in such other documentation, its liabilities and responsibilities in connection
with a Letter of Credit may be governed thereby rather than by subsection
(e)(ii), but such agreement by the Issuing Bank may not directly or indirectly
alter the rights and obligations of any other Bank under this Agreement.

ARTICLE 3

Conditions

          Section 3.1. Effectiveness. This Agreement shall become effective on
the date that each of the following conditions shall have been satisfied (or
waived in accordance with Section 9.05):

           (a)    receipt by the Administrative Agent of counterparts hereof
signed by each of the parties hereto (or, in the case of any party as to which
an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of telegraphic, telex or other
written confirmation from such party of execution of a counterpart hereof by
such party);

           (b)   receipt by the Administrative Agent for the account of each
Bank of a duly executed Note dated on or before the Effective Date complying
with the provisions of Section 2.05;

           (c)   receipt by the Administrative Agent of an opinion of the
General Counsel or Assistant General Counsel of the Borrower, substantially in
the form of Exhibit E hereto and hereby given on the express instruction of the
Borrower and covering such additional matters relating to the transactions
contemplated hereby as the Required Banks may reasonably request;

           (d)    receipt by the Administrative Agent of an opinion of Davis
Polk & Wardwell, special counsel for the Administrative Agent, substantially in
the form of Exhibit F hereto and covering such additional matters relating to
the transactions contemplated hereby as the Required Banks may reasonably
request;

           (e)    receipt by the Administrative Agent of an opinion of the
Executive Vice President and General Counsel, the Vice President and Deputy
General Counsel or the Group General Counsel - Financial Services of Textron,
substantially in the form of Exhibit J hereto;

           (f)    receipt by the Administrative Agent of all documents it may
reasonably request relating to the existence of the Borrower, the corporate
authority for and the validity of this Agreement and the Notes, and any other
matters relevant hereto, all in form and substance satisfactory to the
Administrative Agent; and

           (g)    receipt by the Administrative Agent of evidence satisfactory
to it of the payment of all principal of and interest on any loans outstanding
under, and of all other amounts payable under, both Existing Credit
Agreements; provided that this Agreement shall not become effective or be
binding on any party hereto unless all of the foregoing conditions are satisfied
not later than July 31, 2003. The Administrative Agent shall promptly notify the
Borrower and the Banks of the Effective Date, and such notice shall be
conclusive and binding on all parties hereto.

          The Banks that are parties to the Existing Credit Agreements,
comprising the "Required Banks" as defined in each of the Existing Credit
Agreements, and the Borrower agree that the commitments under both Existing
Credit Agreements shall terminate in their entirety simultaneously with and
subject to the effectiveness of this Agreement and that the Borrower shall be
obligated to pay the accrued facility fees thereunder to but excluding the date
of such effectiveness.

          Section 3.2. Borrowings and Issuances of Letters of Credit. The
obligation of any Bank to make a Loan on the occasion of any Borrowing and the
obligation of an Issuing Bank to issue (or renew or extend the term of) any
Letter of Credit, is subject to the satisfaction of the following conditions:

           (a)    receipt by the Administrative Agent of (i) a Notice of
Borrowing as required by Section 2.02 or 2.03, as the case may be or (ii) a
Notice of Issuance as required by Section 2.18(b);

           (b)    the fact that, immediately after such Borrowing or issuance
(or renewal or extension), the Total Outstanding Amount will not exceed the
aggregate amount of the Commitments and the aggregate amount of the Letter of
Credit Liabilities shall not exceed $100,000,000 (or, if less, the aggregate
amount of the Commitments);

           (c)    the fact that, immediately before and after such Borrowing, no
Default shall have occurred and be continuing; and

           (d)    the fact that the representations and warranties of the
Borrower contained in this Agreement (other than the representation and warranty
in Section 4.04(c), which is made only as of the date hereof) shall be true on
and as of the date of such Borrowing.

          Each Borrowing or issuance of any Letter of Credit hereunder shall be
deemed to be a representation and warranty by the Borrower on the date of such
Borrowing as to the facts specified in clauses (b), (c) and (d) of this Section.

ARTICLE 4

Representations and Warranties

The Borrower represents and warrants that:

          Section 4.1. Corporate Existence and Power. Borrower is a corporation
duly incorporated, validly existing and in good standing under the laws of
Delaware, and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

          Section 4.2. Corporate and Governmental Authorization; No
Contravention. The execution, delivery and performance by the Borrower of this
Agreement and the Notes are within the Borrower's corporate powers, have been
duly authorized by all necessary corporate action, require no action by or in
respect of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws of the Borrower or
of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or result in the creation or imposition of any Lien on
any asset of the Borrower or any of its Subsidiaries.

          Section 4.3. Binding Effect. This Agreement constitutes a valid and
binding agreement of the Borrower and each Note, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Borrower, in each case enforceable in accordance with its respective
terms except as the same may be limited by bankruptcy, insolvency or similar
laws affecting creditors' rights generally and by general principles of equity.

          Section 4.4. Financial Information. (a) The consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as of December 28, 2002 and
the related consolidated statements of income, cash flows and changes in
shareholder's equity for the fiscal year then ended, reported on by Ernst &
Young LLP and set forth in the Borrower's 2002 Annual Report, a copy of each of
which has been delivered to each of the Banks, fairly present, in conformity
with generally accepted accounting principles, the consolidated financial
position of the Borrower and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year.

           (b)    The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of March 31, 2003 and the related consolidated
statements of income and cash flows for the three months then ended, copies of
which have been delivered to each of the Banks, fairly present, in conformity
with generally accepted accounting principles applied on a basis consistent with
the financial statements referred to in clause (a) above, the consolidated
financial position of the Borrower and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such three
month period.

           (c)    Since March 31, 2003 there has been no material adverse change
in the business, financial position or results of operations of the Borrower and
its Consolidated Subsidiaries, considered as a whole.

          Section 4.5. Litigation. There is no action, suit, governmental
investigation or other proceeding pending against, or to the knowledge of the
Borrower threatened against or affecting, the Borrower or any of its
Subsidiaries before any court or arbitrator or any governmental body, agency or
official in which there is a reasonable possibility of an adverse decision which
could materially adversely affect the business, consolidated financial position
or consolidated results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or which in any manner draws into question
the validity of this Agreement or the Notes.

          Section 4.6. Compliance with ERISA. (a) The Borrower and its
Subsidiaries and each of their respective ERISA Affiliates are in compliance in
all material respects with all applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all Pension
Plans and all Multiemployer Plans.

           (b)    No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, as the case may be, which has resulted
or would result in any material liability to the Pension Benefit Guaranty
Corporation (or any successor thereto) or to any other Person under Section
4062, 4063, 4064 or 4069 of ERISA.

           (c)    Neither the Borrower nor any of its ERISA Affiliates has
incurred or reasonably expects to incur any withdrawal liability under Part E,
Title IV of ERISA to any Multiemployer Plan individually or in the aggregate in
excess of $50,000,000.

          Section 4.7. Environmental Matters. In the ordinary course of its
business, the Borrower conducts an ongoing review of the effect of Environmental
Laws on the business, operations and properties of the Borrower and its
Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses). On the basis of this
review, the Borrower has reasonably concluded that Environmental Laws are
unlikely to have a material adverse effect on the business, financial condition
or results of operations of the Borrower and its Consolidated Subsidiaries,
considered as a whole.

          Section 4.8. Taxes. The Borrower and its Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any
Subsidiary. The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Borrower, adequate.

          Section 4.9. Subsidiaries. Each of the Borrower's corporate
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

          Section 4.10. Not an Investment Company. The Borrower is not an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.

          Section 4.11. Validity of Support Agreement. The Support Agreement
constitutes a valid and binding agreement of Textron enforceable in accordance
with its terms.

          Section 4.12. Full Disclosure. All information heretofore furnished by
the Borrower to any Agent or Bank for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by the Borrower to the Administrative Agent or any Bank will
be, true and accurate in all material respects on the date as of which such
information is stated or certified. The Borrower has disclosed to the Banks in
writing any and all facts which materially and adversely affect the business,
operations or financial condition of the Borrower and its Consolidated
Subsidiaries, taken as a whole, or the ability of the Borrower to perform its
obligations under this Agreement.

ARTICLE 5

Covenants

          The Borrower agrees that, so long as any Bank has any Commitment
hereunder or any Loan or Letter of Credit remains outstanding or any amount
payable under any Note remains unpaid:

          Section 5.1. Information. The Borrower will deliver to each of the
Banks:

           (a)    as soon as available and in any event within 90 days after the
end of each fiscal year of the Borrower, consolidated and consolidating balance
sheets of the Borrower and its Consolidated Subsidiaries as of the end of such
fiscal year and the related consolidated and consolidating statements of income,
cash flows and changes in shareholder's equity for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
such consolidated financial statements reported on by Ernst & Young LLP or other
independent public accountants of nationally recognized standing;

           (b)    as soon as available and in any event within 45 days after the
end of each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income,
cash flows and changes in shareholder's equity for the portion of the Borrower's
fiscal year ended at the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Borrower's previous fiscal year, all certified (subject to normal
year-end adjustments) as to fairness of presentation, normalcy of accounting
practices and consistency by the chief financial officer or the chief accounting
officer of the Borrower;

           (c)    simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer or the chief accounting officer of the Borrower (i) setting
forth in reasonable detail the calculations required to establish whether the
Borrower was in compliance with the requirements of Sections 5.08 to 5.11,
inclusive, and of Section 5.16 on the date of such financial statements and (ii)
stating whether any Default exists on the date of such certificate and, if any
Default then exists, setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto;

          (d)    within five days after any officer of the Borrower obtains
knowledge of any Default, if such Default is then continuing, a certificate of
the chief financial officer or the chief accounting officer of the Borrower
setting forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;

           (e)    promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which the Borrower shall have filed with the Securities and
Exchange Commission; and

           (f)    from time to time such additional information with respect to
the Borrower and its Subsidiaries as the Administrative Agent, at the request of
any Bank, may reasonably request.

          Information required to be delivered pursuant to subsections (a), (b)
or (e) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Banks that such information has been posted on
the Borrower's website on the Internet at the website address listed on the
signature pages hereof, at sec.gov/edaux/searches.htm or at another website
identified in such notice and accessible by the Banks without charge; provided
that (i) such notice may be included in a certificate delivered pursuant to
subsections 5.01(c) and (ii) the Borrower shall deliver paper copies of the
information referred to in subsections (a), (b), or (e) to any Bank if it
requests such delivery.

          Section 5.2. Notification of Change in Ratings. The Borrower shall
notify the Administrative Agent of any actual or proposed change in the ratings
by S&P or Moody's of the Borrower's long term debt securities, as soon as the
Borrower becomes aware of such change.

          Section 5.3. Payment of Obligations. The Borrower will pay and
discharge, and will cause each Subsidiary to pay and discharge, at or before
maturity, all their respective material obligations and liabilities, including,
without limitation, tax liabilities, except where the same may be contested in
good faith by appropriate proceedings, and will maintain, and will cause each
Subsidiary to maintain, in accordance with generally accepted accounting
principles, appropriate reserves for the accrual of any of the same.

          Section 5.4. Maintenance of Property; Insurance. (a) The Borrower will
keep, and will cause each Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted.

           (b)    The Borrower will, and will cause each Subsidiary to, maintain
(either in the name of the Borrower or in the Subsidiary's own name) with
financially sound and responsible insurance companies, insurance on all their
respective properties in at least such amounts and against at least such risks
(and with such risk retention) as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business; and will furnish to the Banks, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried.

          Section 5.5. Conduct of Business and Maintenance of Existence. The
Borrower will continue, and will cause each Subsidiary to continue, to engage in
the Finance Business, and will preserve, renew and keep in full force and
effect, and will cause each Subsidiary to preserve, renew and keep in full force
and effect their respective corporate existence and their respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business; provided that nothing in this Section 5.05 shall, subject to Section
5.14, prohibit (i) the merger of a Subsidiary into the Borrower or the merger or
consolidation of a Subsidiary with or into another Person if the corporation
surviving such consolidation or merger is a Subsidiary and if, in each case,
after giving effect thereto, no Default shall have occurred and be continuing or
(ii) the discontinuation of the Finance Business by or termination of the
corporate existence of any Subsidiary if the Borrower in good faith determines
that such discontinuation or termination is in the best interest of the Borrower
and is not materially disadvantageous to the Banks.

          Section 5.6. Compliance with Laws. The Borrower will comply, and cause
each Subsidiary to comply, in all material respects, with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

          Section 5.7. Inspection of Property, Books and Records. The Borrower
will keep, and will cause each Subsidiary to keep, proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities; and will permit,
and will cause each Subsidiary to permit, representatives of any Bank at such
Bank's expense to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants, all at such reasonable
times and as often as may reasonably be desired.

          Section 5.8. Debt. The ratio of (i) Consolidated Debt less Qualifying
Subordinated Debt to (ii) the sum of Consolidated Net Worth and Qualifying
Subordinated Obligations will at no time exceed 8 to 1. For purposes of this
Section any preferred stock of a Consolidated Subsidiary held by a Person other
than the Borrower or a Wholly-Owned Subsidiary of the Borrower shall be
included, at the higher of its voluntary or involuntary liquidation value, in
"Consolidated Debt".

          Section 5.9. Minimum Consolidated Net Worth. Consolidated Net Worth
will at no time be less than $200,000,000.

          Section 5.10. Restricted Payments. Neither the Borrower nor any
Subsidiary will declare or make any Restricted Payment unless, after giving
effect thereto, the aggregate of all Restricted Payments declared or made
subsequent to January 1, 1994 does not exceed the sum of (i) $25,000,000, plus
(or minus, in the case of loss) (ii) the cumulative consolidated net income of
the Borrower and its Consolidated Subsidiaries for the period from January 1,
1994 through the end of the then most recent fiscal quarter of the Borrower,
treated for this purpose as a single accounting period, plus (iii) the aggregate
amount of cash contributions to the capital of the Borrower made by Textron
subsequent to June 10, 1994 and prior to the date of determination. Nothing in
this Section shall prohibit the payment of any dividend or distribution within
45 days after the declaration thereof if such declaration was not prohibited by
this Section.

          Section 5.11. Fixed Charges. At the end of each fiscal quarter of the
Borrower, the ratio of Earnings Available for Fixed Charges to Fixed Charges
will not, with respect to the year-to-date period then ended, be less than 125%.
For purposes of this Section 5.11, any payments by Textron made pursuant to the
Support Agreement in respect of any period shall be included in Earnings
Available for Fixed Charges for such period, if made not later than the last day
of the following fiscal quarter.

          Section 5.12. Negative Pledge. Neither the Borrower nor any Subsidiary
will create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

          (a)    Liens existing on the date of this Agreement securing Debt
outstanding on the date of this Agreement in an aggregate principal amount not
exceeding $1,000,000;

           (b)    any Lien existing on any asset of any corporation at the time
such corporation becomes a Subsidiary and not created in contemplation of such
event;

          (c)    any Lien on any asset securing Debt or Non-recourse Debt
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset, provided that such Lien attaches to such asset
concurrently with or within 90 days after the acquisition thereof;

          (d)    any Lien on any asset of any corporation existing at the time
such corporation is merged or consolidated with or into the Borrower or a
Subsidiary and not created in contemplation of such event;

           (e)    any Lien existing on any asset prior to the acquisition
thereof by the Borrower or a Subsidiary and not created in contemplation of such
acquisition;

           (f)    any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Debt is not increased and is not
secured by any additional assets of the Borrower or any Subsidiary;

           (g)    Liens arising in the ordinary course of its business which (i)
do not secure Debt, (ii) do not secure any obligation in an amount exceeding
$5,000,000 and (iii) do not in the aggregate materially detract from the value
of its assets or materially impair the use thereof in the operation of its
business;

           (h)    Liens not otherwise permitted securing Debt in an aggregate
principal amount at any time outstanding not to exceed $50,000,000;

           (i)    (x) Liens which are granted pursuant to any Securitization
Transaction and which cover only the Receivables and Receivables Related Assets
or interests therein which are the subject of such Securitization Transaction
and (y) Liens which are granted pursuant to any transaction that, but for
failure to satisfy the conditions set forth in the proviso of the definition of
"Securitization Transaction", would constitute a Securitization Transaction,
which Liens cover only the Receivables and Receivables Related Assets subject
thereto, so long as the aggregate amount of liabilities that are, or would be,
required, in accordance with generally accepted accounting principles, to be
included as liabilities on a consolidated balance sheet of the Borrower or its
Consolidated Subsidiaries with respect to all such transactions does not exceed
$500,000,000; and

           (j)    any Lien securing obligations owed by a Subsidiary to the
Borrower or another Subsidiary.

          Section 5.13. Support Agreement. The Borrower will cause the Support
Agreement at all times to remain in full force and effect without modification
thereto, and will diligently protect and enforce its rights thereunder.

          Section 5.14. Consolidations, Mergers and Sales of Asset. The Borrower
will not (i) consolidate or merge with or into any other Person or (ii) sell,
lease or otherwise transfer, directly or indirectly, all or any substantial part
of the assets of the Borrower and its Subsidiaries, taken as a whole, to any
other Person; provided that the Borrower may permit any corporation to be merged
into the Borrower or may consolidate with or merge into or sell or otherwise
(except by lease) dispose of its assets as an entirety or substantially as an
entirety to any solvent corporation organized in the United States of America
which is either Textron or a Wholly-owned Subsidiary of Textron and which
expressly assumes in writing the due and punctual payment of the principal of
and interest on the Notes and the due and punctual performance of the
obligations of the Borrower hereunder and under the Notes, if (1) immediately
thereafter the Support Agreement shall be expressly reaffirmed in writing by
Textron, (2) after giving effect to such consolidation, merger or other
disposition, no Default shall have occurred and be continuing and (3) any such
disposition shall not release the corporation that originally executed this
Agreement as the borrower from its liability as obligor on the Notes, and
provided further that this Section 5.14 shall not prohibit any sale, lease or
transfer, directly or indirectly, of the Receivables and Receivables Related
Assets (or interests therein) of the Borrower or its Subsidiaries in connection
with any Securitization Transaction.

          Section 5.15. Use of Proceeds. The proceeds of the Loans made or the
Letters of Credit issued under this Agreement will be used by the Borrower for
its general corporate purposes. None of such proceeds will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any "margin stock" within the meaning of Regulation U.

          Section 5.16. Subsidiary Debt. The aggregate Debt (excluding Debt owed
to the Borrower or a Wholly-Owned Subsidiary) of any Subsidiaries organized
under the laws of the United States or any state thereof shall not exceed the
greater of (i) $100,000,000 or (ii) 20% of Consolidated Net Worth.

ARTICLE 6

Defaults

          Section 6.1. Events of Default. If one or more of the following events
("Events of Default") shall have occurred and be continuing:

           (a)    the Borrower shall fail to pay when due any principal of any
Loan or any draw under any Letter of Credit, or shall fail to pay within three
Domestic Business Days of the due date thereof, any interest, fees or any other
amount payable hereunder;

           (b)    the Borrower shall fail to observe or perform any covenant
contained in Sections 5.08 to 5.16, inclusive, for five consecutive Domestic
Business Days;

           (c)    the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after notice thereof has been given to the Borrower by
the Administrative Agent at the request of the Required Banks;

           (d)    any representation, warranty, certification or statement made
by the Borrower in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made);

          (e)    the Borrower or any Subsidiary shall fail to make any payment
in respect of any Material Debt when due or within any applicable grace period;

           (f)    any event or condition shall occur which results in the
acceleration of the maturity of any Material Debt or enables the holder of such
Debt or any Person acting on such holder's behalf to accelerate the maturity
thereof;

           (g)    the Borrower shall cease to have 100% of its common stock
owned directly or indirectly by Textron, except by reason of a merger with
Textron permitted by Section 5.14;

           (h)    the Support Agreement shall cease to be in full force and
effect for any reason or Textron shall seek to deny its obligations thereunder;

           (i)    Textron, the Borrower or any Subsidiary of the Borrower
(except for a Special Purpose Subsidiary) shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally or admit its inability to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing;

           (j)    an involuntary case or other proceeding shall be commenced
against Textron, the Borrower or any Subsidiary of the Borrower (except for a
Special Purpose Subsidiary) seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against Textron, the Borrower or any Subsidiary (except
for a Special Purpose Subsidiary) under the federal bankruptcy laws as now or
hereafter in effect;

           (k)    the Borrower or any of its ERISA Affiliates shall terminate or
suffer the termination of (by action of the Pension Benefit Guaranty Corporation
or any successor thereto) any Pension Plan, or shall suffer the appointment of
or the institution of proceedings to appoint a trustee to administer any Pension
Plan, or shall withdraw (under Section 4063 of ERISA) from a Pension Plan, if as
of the date thereof or any subsequent date the sum of the Borrower's and each
ERISA Affiliate's liabilities to the Pension Benefit Guaranty Corporation or any
other Person under Sections 4062, 4063, 4064 and 4069 of ERISA (calculated after
giving effect to the tax consequences thereof) resulting from or otherwise
associated with the above-described events exceeds $50,000,000;

           (l)    the Borrower or any of its ERISA Affiliates shall withdraw
from any Multiemployer Plan and the aggregate amount of withdrawal liability
(determined pursuant to Sections 4201 et seq. of ERISA) to which the Borrower
and its ERISA Affiliates become obligated to all Multiemployer Plans requires
annual payments in excess of $5,000,000; or

           (m)    a judgment or order for the payment of money in excess of
$50,000,000 shall be rendered against the Borrower or any Subsidiary and such
judgment or order shall continue unsatisfied and unstayed for a period of 10
days; then, and in every such event, the Administrative Agent shall (i) if
requested by Banks having more than 50% in aggregate amount of the Commitments,
by notice to the Borrower terminate the Commitments and they shall thereupon
terminate, and (ii) if requested by Banks holding more than 50% in aggregate
principal amount of the Loans, by notice to the Borrower declare the Loans
(together with accrued interest thereon and all other amounts owing hereunder)
to be, and the Loans and all such amounts shall thereupon become, immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; provided that in the case
of any of the Events of Default specified in clause (i) or (j) above with
respect to the Borrower, automatically without any notice to the Borrower or any
other act by the Administrative Agent or the Banks, the Commitments shall
thereupon terminate and the Loans (together with accrued interest thereon and
all other amounts owing hereunder) shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.

          Section 6.2. Notice of Default. The Administrative Agent shall give
notice to the Borrower under Section 6.01(c) promptly upon being requested to do
so by the Required Banks and shall thereupon notify all the other Banks thereof.

          Section 6.3. Cash Cover. The Borrower agrees, in addition to the
provisions of Section 6.01 hereof, that upon the occurrence and during the
continuance of any Event of Default, it shall, if requested by the
Administrative Agent upon the instruction of the Banks having more than 50% of
the Letter of Credit Liabilities, pay to the Administrative Agent an amount in
immediately available funds (which funds shall be held as collateral pursuant to
arrangements satisfactory to the Administrative Agent) equal to the aggregate
amount available for drawing under all Letters of Credit outstanding at such
time, provided that, upon the occurrence of any Event of Default specified in
Section 6.01(i) or 6.01(j) with respect to the Borrower, the Borrower shall pay
such amount forthwith without any notice or demand or any other act by the
Administrative Agent or the Banks.

ARTICLE 7

The Agents

          Section 7.1. Appointment and Authorization. Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.

          Section 7.2. Administrative Agent and Affiliates. JPMorgan Chase Bank
shall have the same rights and powers under this Agreement as any other Bank and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Subsidiary or affiliate of the Borrower as if it were not
the Administrative Agent hereunder.

          Section 7.3. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.

          Section 7.4. Consultation with Experts. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.

          Section 7.5. Liability of Administrative Agent. Neither the
Administrative Agent nor any of its affiliates nor any of their respective
directors, officers, agents, or employees shall be liable for any action taken
or not taken by it in connection herewith (i) with the consent or at the request
of the Required Banks or such other number of Banks as may be expressly required
hereunder or (ii) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing or issuance of a Letter of Credit hereunder; (ii) the performance
or observance of any of the covenants or agreements of the Borrower; (iii) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness or genuineness of this Agreement, the Notes or any other
instrument or writing furnished in connection herewith. The Administrative Agent
shall not incur any liability by acting in reliance upon any notice, consent,
certificate, statement, or other writing (which may be a bank wire, telex,
facsimile transmission or similar writing) believed by it to be genuine or to be
signed by the proper party or parties.

          Section 7.6. Indemnification. Each Bank shall, ratably in accordance
with its Commitment, indemnify the Administrative Agent and each Issuing Bank,
its affiliates and their respective directors, officers, agents and employees
(to the extent not reimbursed by the Borrower) against any cost, expense
(including reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from such indemnitees' gross negligence
or willful misconduct) that such indemnitees may suffer or incur in connection
with this Agreement or any Letter of Credit or any action taken or omitted by
such indemnitees hereunder.

          Section 7.7. Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon any Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

          Section 7.8. Successor Administrative Agent. The Administrative Agent
may resign at any time by giving notice thereof to the Banks and the Borrower.
Upon any such resignation, the Required Banks shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Banks, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Banks, appoint a successor Administrative Agent, which shall be a commercial
bank organized or licensed under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$50,000,000. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent's resignation hereunder as Administrative Agent,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent.

          Section 7.9. Agents' Fees. The Borrower shall pay to each Agent for
its own account fees in the amounts and at the times previously agreed upon
between the Borrower and such Agent.

          Section 7.10. Other Agents. Nothing in this Agreement shall impose any
duty or liability whatsoever on any of the Syndication Agents in such capacity.

ARTICLE 8

Change in Circumstances

          Section 8.1. Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any Euro-Dollar Loan
or Competitive Bid LIBOR Loan:

> >            (a)   the Administrative Agent is advised by the Reference Banks
> > that deposits in dollars (in the applicable amounts) are not being offered
> > to the Reference Banks in the relevant market for such Interest Period, or
> > 
> >           (b)    in the case of a Euro-Dollar Loan, Banks having 50% or more
> > of the aggregate amount of the Commitments advise the Administrative Agent
> > that the London Interbank Offered Rate as determined by the Administrative
> > Agent will not adequately and fairly reflect the cost to such Banks of
> > funding their Euro-Dollar Loans for such Interest Period, the Administrative
> > Agent shall forthwith give notice thereof to the Borrower and the Banks,
> > whereupon until the Administrative Agent notifies the Borrower that the
> > circumstances giving rise to such suspension no longer exist, (i) the
> > obligations of the Banks to make Euro-Dollar Loans, or to continue to
> > convert outstanding Loans as or into Euro-Dollar Loans shall be suspended
> > and (ii) each outstanding Euro-Dollar Loan shall be converted into a Base
> > Rate Loan on the last day of the then current Interest Period applicable
> > thereto. Unless the Borrower notifies the Administrative Agent at least two
> > Domestic Business Days before the date of any affected Borrowing for which a
> > Notice of Borrowing has previously been given that it elects not to borrow
> > on such date, (i) if such affected Borrowing is a Euro-Dollar Borrowing,
> > such Borrowing shall instead be made as a Base Rate Borrowing and (ii) if
> > such affected Borrowing is a Competitive Bid LIBOR Borrowing, the
> > Competitive Bid LIBOR Loans comprising such Borrowing shall bear interest
> > for each day from and including the first day to but excluding the last day
> > of the Interest Period applicable thereto at the Base Rate for such day.

          Section 8.2. Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change therein,
or any change in any applicable law, rule or regulation, or any change in the
interpretation or Administrative thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or Administrative
thereof, or compliance by any Bank (or its Euro-Dollar Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for any Bank (or its Euro-Dollar Lending Office) to make, maintain or
fund its Euro-Dollar Loans and such Bank shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Banks and the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro-Dollar Loans, or to
convert outstanding Loans into Euro-Dollar Loans or continue outstanding Loans
as Euro-Dollar Loans, shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such notice is given, each Euro-Dollar Loan of
such Bank then outstanding shall be converted into a Base Rate Loan either (i)
on the last day of the then current Interest Period applicable to such
Euro-Dollar Loan if such Bank may lawfully continue to maintain and fund such
Loan as a Euro-Dollar Loan to such day or (ii) immediately if such Bank shall
determine that it may not lawfully continue to maintain and fund any such Loan
as a Euro-Dollar Loan to such day. Interest and principal on any such Base Rate
Loan shall be payable on the same dates as, and on a pro rata basis with, the
interest and principal payable on the related Euro-Dollar Loans of the other
Banks.

          Section 8.3. Increased Cost and Reduced Return. (a) If on or after
(x) the date hereof, in the case of any Euro-Dollar Loan or Letters of Credit or
any obligation to make Euro-Dollar Loans or issue or participate in any Letters
of Credit or (y) the date of the related Competitive Bid Quote, in the case of
any Competitive Bid Loan, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or Administrative thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
Administrative thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall impose, modify or
deem applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Euro-Dollar Loan any such requirement with respect to which
such Bank is entitled to compensation during the relevant Interest Period under
Section 2.16), special deposit, insurance assessment or similar requirement
against assets of, deposits with or for the account of, or credit (including
Letters of Credit and participations therein) extended by, any Bank (or its
Applicable Lending Office) or shall impose on any Bank (or its Applicable
Lending Office) or on the London interbank market any other condition affecting
its Fixed Rate Loans or the Letters of Credit, its Note or its obligation to
make Fixed Rate Loans or its obligations hereunder in respect of Letters of
Credit; and the result of any of the foregoing is to increase the cost to such
Bank (or its Applicable Lending Office) of making or maintaining any Fixed Rate
Loan or of issuing or participating in any Letters of Credit, or to reduce the
amount of any sum received or receivable by such Bank (or its Applicable Lending
Office) or such Issuing Bank under this Agreement or under its Note with respect
thereto, by an amount deemed by such Bank or Issuing Bank to be material, then,
within 15 days after demand by such Bank or Issuing Bank (with a copy to the
Administrative Agent), the Borrower shall pay to such Bank or Issuing Bank such
additional amount or amounts as will compensate such Bank or Issuing Bank for
such increased cost or reduction, provided that such compensation will be
limited to (1) the period commencing not more than 90 days prior to the date of
such demand or (2) any longer period of retroactive effect of any such adoption,
change or requirement for compliance if such demand is made 90 days or less
after such adoption, change or requirement for compliance.

          (b)    If any Bank shall have determined that, after the date hereof,
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or Administrative thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
Administrative thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Bank (or its Parent) as a consequence of such Bank's
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Bank to be material, then from time to time, within 15 days after
demand by such Bank (with a copy to the Administrative Agent), the Borrower
shall pay to such Bank such additional amount or amounts as will compensate such
Bank (or its Parent) for such reduction, provided that such compensation will be
limited to (A) the period commencing not more than 90 days prior to the date of
such demand or (B) any longer period of retroactive effect of any such adoption,
change, request or directive if such demand is made 90 days or less after such
adoption, change, request or directive.

           (c)    Each Bank will notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
use its best efforts to designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank. A certificate of any Bank claiming compensation under this Section and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. In determining such amount, such
Bank may use any reasonable averaging and attribution methods.

          Section 8.4. Taxes. (a) For purposes of this Section 8.04, the
following terms have the following meanings:

           "Taxes" means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings with respect to any payment by the
Borrower pursuant to this Agreement or under any Note, and all liabilities with
respect thereto, excluding (i) in the case of each Bank and the Administrative
Agent, taxes imposed on its income, and franchise or similar taxes imposed on
it, by a jurisdiction under the laws of which such Bank or the Administrative
Agent (as the case may be) is organized or in which its principal executive
office is located or, in the case of each Bank, in which its Applicable Lending
Office is located and (ii) in the case of each Bank, any United States
withholding tax imposed on such payments but only to the extent that such Bank
is subject to United States withholding tax at the time such Bank first becomes
a party to this Agreement.

           "Other Taxes" means any present or future stamp or documentary taxes
and any other excise or property taxes, or similar charges or levies, which
arise from any payment made pursuant to this Agreement or under any Note or from
the execution or delivery of, or otherwise with respect to, this Agreement or
any Note.

           (b)    Any and all payments by the Borrower to or for the account of
any Bank or the Administrative Agent hereunder or under any Note shall be made
without deduction for any Taxes or Other Taxes; provided that, if the Borrower
shall be required by law to deduct any Taxes or Other Taxes from any such
payments, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 8.04) such Bank or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) the
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 9.01, the original or a certified copy of a receipt evidencing
payment thereof.

           (c)    The Borrower agrees to indemnify each Bank and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.04) paid by such Bank,
including any Issuing Bank, or the Administrative Agent (as the case may be) and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto. This indemnification shall be paid within 15 days after
such Bank, including any Issuing Bank, or the Administrative Agent (as the case
may be) makes demand therefor.

            (d)    Each Bank organized under the laws of a jurisdiction outside
the United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
and from time to time thereafter if requested in writing by the Borrower (but
only so long as such Bank remains lawfully able to do so), shall provide the
Borrower with Internal Revenue Service form W-8BEN or W-8ECI, as appropriate, or
any successor form prescribed by the Internal Revenue Service, certifying that
such Bank is entitled to benefits under an income tax treaty to which the United
States is a party which exempts the Bank from United States withholding tax or
reduces the rate of withholding tax on payments of interest for the account of
such Bank or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States.

           (e)    For any period with respect to which a Bank has failed to
provide the Borrower with the appropriate form pursuant to Section 8.04(d)
(unless such failure is due to a change in treaty, law or regulation occurring
subsequent to the date on which such form originally was required to be
provided), such Bank shall not be entitled to indemnification under Section
8.04(b) or 8.04(c) with respect to Taxes imposed by the United States; provided
that if a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Bank shall
reasonably request to assist such Bank to recover such Taxes.

           (f)    If the Borrower is required to pay additional amounts to or
for the account of any Bank pursuant to this Section 8.04, then such Bank will
change the jurisdiction of its Applicable Lending Office if, in the judgment of
such Bank, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous to such
Bank.

          Section 8.5. Base Rate Loans Substituted for Affected Fixed Rate
Loans. If (i) the obligation of any Bank to make, or to continue or convert
outstanding Loans as or to, Euro-Dollar Loans has been suspended pursuant to
Section 8.02 or (ii) any Bank has demanded compensation under Section 8.03 or
8.04 with respect to its Euro-Dollar Loans, and in any such case the Borrower
shall, by at least five Euro-Dollar Business Days' prior notice to such Bank
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Bank, then, unless and until such Bank notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist all Loans which would otherwise be made by such
Bank as (or continued as or converted to) Euro-Dollar Loans shall instead be
Base Rate Loans on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans of the other Banks. If such
Bank notifies the Borrower that the circumstances giving rise to such suspension
or demand for compensation no longer exist, the principal amount of each such
Base Rate Loan shall be converted into a Euro-Dollar Loan on the first day of
the next succeeding Interest Period applicable to any related Euro-Dollar Loans
of the other Banks.

          Section 8.6. Substitution of Bank or Banks. If (i) the obligation of
any Bank to make Euro-Dollar Loans has been suspended pursuant to Section 8.02,
(ii) any Bank has demanded compensation under Section 8.03 or (iii) any Bank has
required the Borrower to pay additional interest under Section 2.16, the
Borrower shall have the right, with the assistance of the Administrative Agent,
to seek a mutually satisfactory substitute bank or banks (which may be one or
more of the Banks) to purchase the Note and assume the Commitment of such Bank.

ARTICLE 9

Miscellaneous

          Section 9.1. Notices. All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, telex,
facsimile transmission or similar writing) and shall be given to such party: (x)
in the case of the Borrower or the Administrative Agent, at its address,
facsimile number or telex or telecopy number set forth on the signature pages
hereof, (y) in the case of any Bank, at its address, facsimile number or telex
or telecopy number set forth in its Administrative Questionnaire or (z) in the
case of any party, such other address, facsimile number or telex or telecopy
number as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Borrower. Each such notice, request or other
communication shall be effective (i) if given by telex, when such telex is
transmitted to the telex number specified in this Section and the appropriate
answerback is received, (ii) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iv) if given by any other means, when received;
provided that notices to the Administrative Agent under Article 2 or Article 8
shall not be effective until received.

          Section 9.2. No Waivers. No failure or delay by the Administrative
Agent or any Bank in exercising any right, power or privilege hereunder or under
any Note or Letter of Credit shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

          Section 9.3. Expenses; Indemnification. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses of the Administrative Agent, including
fees and disbursements of special counsel for the Administrative Agent, in
connection with the preparation of this Agreement, any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder
and (ii) if an Event of Default occurs, all out-of-pocket expenses incurred by
the Administrative Agent and each Bank (including any Issuing Bank), including,
for the Administrative Agent or any Bank, either the fees and disbursements of
outside counsel or the allocated cost of inside counsel in connection with such
Event of Default and collection, bankruptcy, insolvency and other enforcement
proceedings resulting therefrom.

           (b)    The Borrower agrees to indemnify the Administrative Agent and
each Bank (including any Issuing Bank), their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each an
"Indemnitee") and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding (whether or not such Indemnitee shall be designated a
party thereto) relating to or arising out of (i) any actual or proposed use of
proceeds of Loans or Letters of Credit hereunder or (ii) the actual or alleged
breach by the Borrower of any covenant in this Agreement or the actual or
alleged untruth or inaccuracy of any representation or warranty made by the
Borrower in or in connection with this Agreement or any Letter of Credit;
provided that no Indemnitee shall have the right to be indemnified hereunder for
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction.

          Section 9.4. Set-Offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest then due with
respect to any Loans and Letter of Credit Liabilities held by it which is
greater than the proportion received by any other Bank in respect of the
aggregate amount of principal and interest then due with respect to any Loans
and Letter of Credit Liabilities held by such other Bank, the Bank receiving
such proportionately greater payment shall purchase such participations in the
Loans and Letter of Credit Liabilities held by the other Banks, and such other
adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Loans and Letter of Credit
Liabilities held by the Banks shall be shared by the Banks pro rata; provided
that nothing in this Section shall impair the right of any Bank to exercise any
right of set-off or counterclaim it may have and to apply the amount subject to
such exercise to the payment of indebtedness of the Borrower other than its
indebtedness under the Agreement. The Borrower agrees, to the fullest extent it
may effectively do so under applicable law, that any holder of a participation
in a Loan or Letter of Credit Liability, whether or not acquired pursuant to the
foregoing arrangements, may exercise rights of set-off or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of the Borrower in the amount of such
participation.

          Section 9.5. Amendments and Waivers. Any provision of this Agreement
or the Notes may be amended or waived if, but only if, such amendment or waiver
is in writing and is signed by the Borrower and the Required Banks (and, if the
rights or duties of any Issuing Bank or the Administrative Agent are affected
thereby, by the Administrative Agent); provided that no such amendment or waiver
shall:

           (a)    unless signed by all the Banks, (i) increase or decrease the
Commitment of any Bank (except for a ratable decrease in the Commitments of all
Banks) or subject any Bank to any additional obligation, (ii) reduce the
principal of or rate of interest on any Loan or the amount to be reimbursed in
respect of any Letter of Credit or any interest thereon, or any fees hereunder,
(iii) postpone the date fixed for any payment of principal of or interest on any
Loan or for reimbursement in respect of any Letter of Credit or any fees
hereunder or for termination of any Commitment, or (except as expressly provided
in Section 2.18) the expiry date of any Letter of Credit, (iv) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Notes, or the number of Banks, which shall be required for the Banks or any of
them to take any action under this Section or any other provision of this
Agreement, or (v) permit the Support Agreement to cease to be in full force and
effect or alter in any way the terms of the Support Agreement; or

           (b)    unless signed by a Designated Lender or its Designating Bank,
subject such Designated Lender to any additional obligation or affect its rights
hereunder (unless the rights of all the Banks hereunder are similarly affected).

          It is understood that the operation of Section 2.17 in accordance with
its terms is not an amendment subject to this Section 9.05.

          Section 9.6. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that the Borrower may not
assign or otherwise transfer any of its rights under this Agreement without the
prior written consent of all Banks.

           (b)    Any Bank may at any time grant to one or more banks or other
institutions (each a "Participant") participating interests in its Commitment or
any or all of its Loans and/or Letter of Credit Liabilities at the time owing to
it. In the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower and the Administrative
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Bank in connection with such Bank's rights and
obligations under this Agreement. Any agreement pursuant to which any Bank may
grant such a participating interest shall provide that such Bank shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
participation agreement may provide that such Bank will not agree to any
modification, amendment or waiver of this Agreement described in clause (i),
(ii) or (iii) of Section 9.05(a) without the consent of the Participant. The
Borrower agrees that each Participant shall, if and only if the Borrower shall
give its consent (which consent shall not be unreasonably withheld) to the
granting of a participating interest to it, be entitled to the benefits of
Section 2.16 and Article 8 with respect to such participating interest. An
assignment or other transfer which is not permitted by subsection (c) or (d)
below shall be given effect for purposes of this Agreement only to the extent of
a participating interest granted in accordance with this subsection (b).

           (c)    Any Bank may at any time assign to one or more banks or other
institutions (each an "Assignee") all, or a proportionate part (equivalent to a
Commitment of not less than $5,000,000) of all, of its rights and obligations
under this Agreement and the Notes, and such Assignee shall assume such rights
and obligations, pursuant to an Assignment and Assumption Agreement in
substantially the form of Exhibit G hereto executed by such Assignee and such
transferor Bank, with (and subject to) the subscribed consent of the Borrower
(but only so long as no Event of Default has occurred and is then continuing)
and the Administrative Agent, which consents shall not be unreasonably withheld;
provided that (i) if an Assignee is a Bank or an affiliate of such transferor
Bank, no such consent shall be required; and (ii) such assignment may, but need
not, include rights of the transferor Bank in respect of outstanding Competitive
Bid Loans. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Bank of an amount equal to the purchase price agreed
between such transferor Bank and such Assignee, such Assignee shall be a Bank
party to this Agreement and shall have all the rights and obligations of a Bank
with a Commitment as set forth in such instrument of assumption, and the
transferor Bank shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Bank, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if required, a new Note is issued to the
Assignee. In connection with any such assignment, the transferor Bank shall pay
to the Administrative Agent an administrative fee for processing such assignment
in the amount of $3,000. If the Assignee is not incorporated under the laws of
the United States of America or a state thereof, it shall deliver to the
Borrower and the Administrative Agent certification as to exemption from
deduction or withholding of any United States federal income taxes in accordance
with Section 8.04.

           (d)    Any Bank may at any time assign all or any portion of its
rights under this Agreement and its Note to a Federal Reserve Bank. No such
assignment shall release the transferor Bank from its obligations hereunder.

           (e)    No Assignee, Participant or other transferee of any Bank's
rights and no Designated Lender designated by any Designating Bank shall be
entitled to receive any greater payment under Section 8.03 or 8.04 than such
Bank or Designating Bank would have been entitled to receive with respect to the
rights transferred, unless such transfer is made with the Borrower's prior
written consent or by reason of the provisions of Section 8.02, 8.03, or 8.04
requiring such Bank to designate a different Applicable Lending Office under
certain circumstances or at a time when the circumstances giving rise to such
greater payment did not exist.

          Section 9.7. Designated Lenders. (a) Subject to the provisions of this
Section 9.07(a), any Bank may from time to time elect to designate an Eligible
Designee to provide all or a portion of the Loans to be made by such Bank
pursuant to this Agreement; provided that such designation shall not be
effective unless the Borrower and the Administrative Agent consent thereto,
which consents shall not be unreasonably withheld. When a Bank and its Eligible
Designee shall have signed an agreement substantially in the form of Exhibit H
hereto (a "Designation Agreement") and the Borrower and the Administrative Agent
shall have signed their respective consents thereto, such Eligible Designee
shall become a Designated Lender for purposes of this Agreement. The Designating
Bank shall thereafter have the right to permit such Designated Lender to provide
all or a portion of the Loans to be made by such Designating Bank pursuant to
Section 2.01 or 2.03, and the making of such Loans or portions thereof shall
satisfy the obligation of the Designating Bank to the same extent, and as if,
such Loans or portion thereof were made by the Designating Bank. As to any Loans
or portion thereof made by it, each Designated Lender shall have all the rights
that a Bank making such Loans or portion thereof would have had under this
Agreement and otherwise; provided that (x) its voting rights under this
Agreement shall be exercised solely by the Designating Bank and (y) its
Designating Bank shall remain solely responsible to the other parties hereto for
the performance of its obligations under this Agreement, including its
obligations in respect of the Loans or portion thereof made by it. No additional
Note shall be required to evidence Loans or portions thereof made by a
Designated Lender; and the Designating Bank shall be deemed to hold its Note as
agent for its Designated Lender to the extent of the Loans or portion thereof
funded by such Designated Lender. Each Designating Bank shall act as
administrative agent for its Designated Lender and give and receive notices and
other communications on its behalf. Any payments for the account of any
Designated Lender shall be paid to its Designating Bank as administrative agent
for such Designated Lender and neither the Borrower nor the Administrative Agent
shall be responsible for any Designating Bank's application of such payments. In
addition, any Designated Lender may (i) with notice to, but without the prior
written consent of the Borrower or the Administrative Agent, assign all or
portions of its interest in any Loans to its Designating Bank or to any
financial institutions consented to by the Borrower and the Administrative Agent
providing liquidity and/or credit facilities to or for the account of such
Designated Lender to support the funding of Loans or portions thereof made by
such Designated Lender and (ii) disclose any non-public information relating to
its Loans or portions thereof to any rating agency, commercial paper dealer or
provider of any guarantee, surety, credit or liquidity enhancement to such
Designated Lender.

           (b)    Each party to this Agreement agrees that it will not institute
against, or join any other person in instituting against, any Designated Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceeding under any federal or state bankruptcy or similar
law, for one year and a day after all outstanding senior indebtedness of such
Designated Lender is paid in full. The Designating Bank for each Designated
Lender agrees to indemnify, save, and hold harmless each other party hereto for
any loss, cost, damage and expense arising out of its inability to institute any
such proceeding against such Designated Lender. This Section 9.07(b) shall
survive the termination of this Agreement.

          Section 9.8. Collateral. Each of the Banks represents to each Agent
and each of the other Banks that it in good faith is not relying upon any
"margin stock" (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

          Section 9.9. Governing Law; Submission to Jurisdiction. This Agreement
and each Note shall be governed by and construed in accordance with the laws of
the State of New York. The Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. The Borrower irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

          Section 9.10. Counterparts; Integration. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement constitutes the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

          Section 9.11. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

          Section 9.12. Disclosure of Certain Tax Aspects. The Borrower, each
Bank and each Agent (and each employee, representative, or other agent of each
of the foregoing parties) may disclose to any and all Persons without limitation
of any kind, the purported or claimed U.S. federal income tax treatment (the
"U.S. Tax Treatment") and any fact that may be relevant to understanding the
purported or claimed U.S. federal income tax treatment (the "U.S. Tax
Structure") of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to any of the
foregoing parties relating to such U.S. Tax Treatment and U.S. Tax Structure.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

     

TEXTRON FINANCIAL CORPORATION

                   

By:

       

Name:

     

Title

     

Address:

40 Westminster Street

       

P.O. Box 6687

       

Providence, RI 02940-6687

     

Telecopy number (401) 621-5045

 

 

 

   

JPMORGAN CHASE BANK

                   

By:

 

     

Name

     

Title

   

BANK OF AMERICA, N.A.

                   

By:

 

     

Name

     

Title

 

 

   

BANK ONE, NA

                   

By:

 

     

Name

     

Title

   

CITIBANK, N.A.

                   

By:

 

     

Name

     

Title

   

DEUTSCHE BANK AG NEW YORK BRANCH

                   

By:

 

     

Name

     

Title

   

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

                   

By:

 

     

Name

     

Title

   

BARCLAYS BANK PLC

                   

By:

 

     

Name

     

Title

   

CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch

                   

By:

 

     

Name

     

Title

           

By:

 

     

Name

     

Title

   

FLEET NATIONAL BANK

                   

By:

 

     

Name

     

Title

   

MERRILL LYNCH BANK USA

                   

By:

 

     

Name

     

Title

   

UBS AG, CAYMAN ISLANDS BRANCH

                   

By:

 

     

Name

     

Title

     By:

 

   



Name

     

Title

   

WACHOVIA BANK, N.A.

                   

By:

 

     

Name

     

Title

   

BMO NESBITT BURNS FINANCING, INC.

                   

By:

 

     

Name

     

Title

   

THE BANK OF NOVA SCOTIA

                   

By:

 

     

Name

     

Title

   

THE BANK OF NEW YORK

                   

By:

 

     

Name

     

Title

   

BNP PARIBAS

                   

By:

 

     

Name

     

Title

     By:

 

     

Name

     

Title

   

HSBC BANK USA

                   

By:

 

     

Name

     

Title

   

ROYAL BANK OF CANADA

                   

By:

 

     

Name

     

Title

   

SOCIETE GENERALE

                   

By:

 

     

Name

     

Title

   

SUNTRUST BANK

                   

By:

 

     

Name

     

Title

   

MELLON BANK, N.A.

                   

By:

 

     

Name

     

Title

   

JPMORGAN CHASE BANK,
as Administrative Agent

                   

By:

       

Name:

     

Title

     

Address:

270 Park Avenue

       

New York, NY 10017

               

Attention:

     

Telecopy number

 

COMMITMENT SCHEDULE

 

 

Bank

Commitment

JPMorgan Chase

$80,000,000.00

Bank of America, N.A.

$66,666,666.67

Bank One, NA

$66,666,666.67

Citibank, N.A

$66,666,666.67

Deutsche Bank AG New York Branch

$66,666,666.67

Bank of Tokyo - Mitsubishi Trust Company

$53,333,333.33

Barclays Bank PLC

$53,333,333.33

Credit Suisse First Boston, acting through its Cayman Islands Branch

$53,333,333.33

Fleet National Bank

$53,333,333.33

Merrill Lynch Bank USA

$53,333,333.33

UBS AG, Cayman Islands Branch

$53,333,333.33

Wachovia Bank, N.A.

$53,333,333.33

BMO Nesbitt Burns Financing, Inc.

$43,333,333.34

The Bank of Nova Scotia

$43,333,333.34

The Bank of New York

$30,000,000.00

BNP Paribas

$30,000,000.00

HSBC Bank USA

$30,000,000.00

Royal Bank of Canada

$30,000,000.00

Societe Generale

$30,000,000.00

SunTrust Bank

$30,000,000.00

Mellon Bank, N.A.

$13,333,333.33

Total Commitments

$1,000,000,000.00

PRICING SCHEDULE

          Each of "Facility Fee Rate" and "Euro-Dollar Margin" means, for any
date, the rate set forth below in the row opposite such term and in the row
corresponding to the "Utilization" at such date and under the column
corresponding to the "Pricing Level" at such date:





Level I


Level II


Level III


Level IV


Level V


Level VI

Facility Fee Rate

0.08%

0.09%

0.10%

0.125%

0.150%

0.175%

Euro-Dollar Margin
  Utilization < 50%
  Utilization > 50%



0.17%
0.42%


0.21%
0.46%


0.275%
0.525%


0.375%
0.625%


0.600%
0.85%


0.825%
1.075%

          For purposes of this Schedule, the following terms have the following
meanings, subject to the concluding paragraph of this Schedule:

           "Level I Pricing" applies at any date if, at such date, the
Borrower's long-term debt is rated (i) A+ or higher by S&P or (ii) A1 or higher
by Moody's.

           "Level II Pricing" applies at any date if, at such date, (i) (A) the
Borrower's long-term debt is rated A or higher by S&P or (B) A2 or higher by
Moody's and (ii) Level I Pricing does not apply.

           "Level III Pricing" applies at any date if, at such date, (i) (A) the
Borrower's long-term debt is rated A- or higher by S&P or (B) A3 or better by
Moody's and (ii) neither Level I Pricing nor Level II Pricing applies.

           "Level IV Pricing" applies at any date, if at such date, (i) (A) the
Borrower's long-term debt is rated BBB+ or higher by S&P or (B) Baa1 or higher
by Moody's and (ii) none of Level I Pricing, Level II Pricing and Level III
Pricing applies.

           "Level V Pricing" applies at any date if, at such date, (i) (A) the
Borrower's long-term debt is rated BBB or higher by S&P or (B) Baa2 or higher by
Moody's and (ii) none of Level I Pricing, Level II Pricing, Level III and Level
IV Pricing applies.

           "Level VI Pricing" applies at any date if, at such date, no other
Pricing Level applies.

           "Moody's" means Moody's Investors Service, Inc.

           "Pricing Level" refers to the determination of which of Level I,
Level II, Level III, Level IV, Level V or Level VI applies at any date.

           "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc.

           "Utilization" means, at any date, the percentage equivalent of a
fraction (i) the numerator of which is the Total Outstanding Amount at such date
(after giving effect to any borrowing or payment on such date) and the
denominator of which is the aggregate amount of the Commitments at such date
(after giving effect to any reduction on such date). If for any reason any Loans
remain outstanding after termination of the Commitments, Utilization shall be
deemed to be 100%.

          The credit ratings to be utilized for purposes of this Schedule are
those assigned to the senior unsecured long-term debt securities of the Borrower
without third-party enhancement (other than the Textron Inc. Support Agreement),
and any rating assigned to any other debt security of the Borrower shall be
disregarded. The rating in effect at any date is that in effect at the close of
business of such date.

          If the Borrower is split-rated and the ratings differential is one
level, the higher of the two ratings will apply (e.g. A+/A2 results in Level I
Pricing and A-/Baa1 results in Level III Pricing). If the Borrower is
split-rated and the ratings differential is two levels or more, the average of
the two ratings (or the higher of two intermediate ratings) shall be used (e.g.
A+/Baa1 results in Level II Pricing and A/BBB+ results in Level III Pricing).

EXHIBIT A

NOTE

New York, New York
July 28, 2003

          For value received, Textron Financial Corporation, a Delaware
corporation (the "Borrower"), promises to pay to the order of
_________________________ (the "Bank"), for the account of its Applicable
Lending Office, the unpaid principal amount of each Loan made by the Bank to the
Borrower pursuant to the Credit Agreement referred to below on the maturity date
provided for in the Credit Agreement. The Borrower promises to pay interest on
the unpaid principal amount of each such Loan on the dates and at the rate or
rates provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of JPMorgan Chase Bank, 270 Park
Avenue, New York, New York.

          All Loans made by the Bank, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Bank and, if the Bank so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding may be endorsed by the Bank on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Bank to make any such recordation
or endorsement shall not affect the obligations of the Borrower hereunder or
under the Credit Agreement.

          This note is one of the Notes referred to in the Five-Year Credit
Agreement dated as of July 28, 2003 among the Borrower, the Banks listed on the
signature pages thereof and JPMorgan Chase Bank, as Administrative Agent (as the
same may be amended from time to time, the "Credit Agreement"). Terms defined in
the Credit Agreement are used herein with the same meanings. Reference is made
to the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

   

TEXTRON FINANCIAL CORPORATION

                   

By:

 

     

Name

     

Title

   Note (contd.)

 

   LOANS AND PAYMENTS OF PRINCIPAL

 



Date


Amount of Loan



Type of Loan

Amount of Principal Repaid


Maturity Date


Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B

 

FORM OF COMPETITIVE BID QUOTE REQUEST

[Date]

To:   JPMorgan Chase Bank
           (the "Administrative Agent")

From:   Textron Financial Corporation

> > Re:   Five-Year Credit Agreement (as the same may be amended from time to
> > time, the "Credit Agreement") dated as of July 28, 2003 among the Borrower,
> > the Banks parties thereto and the Administrative Agent

          We hereby give notice pursuant to Section 2.03 of the Credit Agreement
that we request Competitive Bid Quotes for the following proposed Competitive
Bid Borrowing(s):

          Date of Borrowing: __________________

 

Principal Amount*

 

Interest Period**

$

   

            Such Competitive Bid Quotes should offer a Competitive Bid [Margin]
[Absolute Rate]. [The applicable base rate is the London Interbank Offered
Rate.]

            Terms used herein have the meanings assigned to them in the Credit
Agreement.

   

TEXTRON FINANCIAL CORPORATION

                   

By:

 

     

Name

     

Title

> > > > > > > > >  

_________________________________________

*

Amount must be $25,000,000 or a larger multiple of $1,000,000.



**

Not less than one month (LIBOR Auction) or not less than 7 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.



EXHIBIT C

 

FORM OF INVITATION FOR COMPETITIVE BID QUOTES

To:   [Name of Bank]

> > Re:   Invitation for Competitive Bid Quotes to Textron Financial Corporation

(the "Borrower")

          Pursuant to Section 2.03 of the Five-Year Credit Agreement dated as of
July 28, 2003 among the Borrower, the Banks parties thereto and the undersigned,
as Administrative Agent, as the same may be amended from time to time, we are
pleased on behalf of the Borrower to invite you to submit Competitive Bid Quotes
to the Borrower for the following proposed Competitive Bid Borrowing(s):

Date of Borrowing: __________________

 

Principal Amount

 

Interest Period

$

   

          Such Competitive Bid Quotes should offer a Competitive Bid [Margin]
[Absolute Rate]. [The applicable base rate is the London Interbank Offered
Rate.]

          Please respond to this invitation by no later than [2:00 P.M.] [9:30
A.M.] (New York City time) on [date].

   

JPMORGAN CHASE BANK,
as Administrative Agent

                   

By:

 

   

Authorized Officer

EXHIBIT D

   FORM OF COMPETITIVE BID QUOTE

To:   JPMorgan Chase Bank, as Administrative Agent

Re:   Competitive Bid Quote to Textron Financial Corporation

(the "Borrower")

          In response to your invitation on behalf of the Borrower dated
________, ____, we hereby make the following Competitive Bid Quote on the
following terms:

          1.   Quoting Bank: ________________________________

          2.   Person to contact at Quoting Bank: _________________________

          3.   Date of Borrowing: ____________________*

          4.   We hereby offer to make Competitive Bid Loan(s) in the following
principal amounts, for the following Interest Periods and at the following
rates:

 

Principal
Amount**

Interest
Period***



Competitive Bid [Margin****]

[Absolute Rate*****]

$

             

 

_____________________________

*

As specified in the related Invitation.



**

Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend. Bids must be made for $5,000,000
or a larger multiple of $1,000,000.



***

Not less than one month or not less than 7 days, as specified in the related
Invitation. No more than five bids are permitted for each Interest Period.



****

Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether "PLUS" or "MINUS".



*****

Specify rate of interest per annum (to the nearest 1/10,000th of 1%).



        $

        [Provided, that the aggregate principal amount of Competitive Bid Loans
for which the above offers may be accepted shall not exceed $____________.]**

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Five-Year Credit
Agreement dated as of July 28, 2003 among the Borrower, the Banks parties
thereto and yourselves, as Administrative Agent, as the same may be amended from
time to time, irrevocably obligates us to make the Competitive Bid Loan(s) for
which any offer(s) are accepted, in whole or in part.

 

   

Very truly yours,

           

[NAME OF BANK]

         

By:

 

Date:____________

   

Authorized Officer

       

 

EXHIBIT E

 

OPINION OF COUNSEL FOR THE BORROWER

 

To the Banks and the Administrative Agent
    Referred to Below
c/o JPMorgan Chase Bank, as Administrative Agent
270 Park Avenue
New York, New York 10017

Dear Sirs:

          I am [General Counsel] [Assistant General Counsel] of Textron
Financial Corporation (the "Borrower") and am delivering this opinion in
connection with the Five-Year Credit Agreement (the "Credit Agreement") dated as
of July 28, 2003 among the Borrower, the banks listed on the signature pages
thereof and JPMorgan Chase Bank, as Administrative Agent, the Subordination
Agreement (the "Subordination Agreement") dated as of August 21, 1991 between
the Borrower and Textron Inc., and the Support Agreement (the "Support
Agreement") dated as of May 25, 1994 between the Borrower and Textron Inc. Terms
defined in the Credit Agreement are used herein as therein defined. This opinion
is being rendered to you at the request of our client pursuant to Section
3.01(c) of the Credit Agreement.

          We have examined originals or copies, certified or otherwise
identified to our satisfaction, of such documents, corporate records,
certificates of public officials and other instruments and have conducted such
other investigations of fact and law as we have deemed necessary or advisable
for purposes of this opinion. As to the opinion expressed below relating to the
existence, qualification and good standing of any corporation or other entity in
any jurisdiction, this opinion relies solely upon and is limited by those
certificates and telegraphic and telephonic confirmations given by public
officials and assumes the same to have been properly given and to be accurate.

          Upon the basis of the foregoing, I am of the opinion that:

          1.    The Borrower is a corporation duly incorporated, validly
existing and in good standing under the laws of Delaware, and has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted.

          2.    The execution, delivery and performance by the Borrower of the
Credit Agreement, the Subordination Agreement, the Support Agreement and the
Notes are within the Borrower's corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation or by-laws of the Borrower or of any agreement,
judgment, injunction, order, decree or other instrument binding upon the
Borrower or any of its Subsidiaries or result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries.

          3.    The Credit Agreement, the Subordination Agreement and Support
Agreement constitute valid and binding agreements of the Borrower and each Note
constitutes a valid and binding obligation of the Borrower, in each case
enforceable in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency or similar laws affecting creditors' rights generally and
by general principles of equity.

          4.    There is no action, suit or proceeding pending against, or to
the best of our knowledge threatened against or affecting, the Borrower or any
of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official, in which there is a reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole or which in any manner draws
into question the validity of the Credit Agreement, the Subordination Agreement,
the Support Agreement or the Notes.

          5.    Each of the Borrower's corporate Subsidiaries is a corporation
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

          I am a member of the bar of the State of Rhode Island and do not
purport to express any opinion herein concerning any laws other than the laws of
the State of Rhode Island, the corporate laws of the State of Delaware and the
federal laws of the United States of America as in effect on the date hereof.

 

Very truly yours,

 

EXHIBIT F

 

OPINION OF DAVIS POLK & WARDWELL,

SPECIAL COUNSEL FOR THE ADMINISTRATIVE AGENT

 

To the Banks and the Administrative Agent
    Referred to Below
c/o JPMorgan Chase Bank, as Administrative Agent
270 Park Avenue
New York, New York 10017

Dear Sirs:

          We have participated in the preparation of the Five-Year Credit
Agreement (the "Credit Agreement") dated as of July 28, 2003 among Textron
Financial Corporation, a Delaware corporation (the "Borrower"), the banks listed
on the signature pages thereof (the "Banks") and JPMorgan Chase Bank, as
Administrative Agent (the "Administrative Agent"), and have acted as special
counsel for the Administrative Agent for the purpose of rendering this opinion
pursuant to Section 3.01(d) of the Credit Agreement. Terms defined in the Credit
Agreement are used herein as therein defined.

          We have examined originals or copies, certified or otherwise
identified to our satisfaction, of such documents, corporate records,
certificates of public officials and other instruments and have conducted such
other investigations of fact and law as we have deemed necessary or advisable
for purposes of this opinion.

          Upon the basis of the foregoing, we are of the opinion that:

          1.    The execution, delivery and performance by the Borrower of the
Credit Agreement and the Notes are within the Borrower's corporate powers and
have been duly authorized by all necessary corporate action.

          2.    The Credit Agreement constitutes a valid and binding agreement
of the Borrower and each Note constitutes a valid and binding obligation of the
Borrower, in each case enforceable in accordance with its terms, except as the
same may be limited by bankruptcy, insolvency or similar laws affecting
creditors' rights generally and by general principles of equity.

          We are members of the Bar of the State of New York and the foregoing
opinion is limited to the laws of the State of New York, the federal laws of the
United States of America and the General Corporation Law of the State of
Delaware. In giving the foregoing opinion, we express no opinion as to the
effect (if any) of any law of any jurisdiction (except the State of New York) in
which any Bank is located which limits the rate of interest that such Bank may
charge or collect.

          This opinion is rendered solely to you in connection with the above
matter. This opinion may not be relied upon by you for any other purpose or
relied upon by any other person without our prior written consent.

 

Very truly yours,

EXHIBIT G

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

          AGREEMENT dated as of _________, ____ among [ASSIGNOR] (the
"Assignor"), [ASSIGNEE] (the "Assignee"), TEXTRON FINANCIAL CORPORATION (the
"Borrower") and JPMorgan Chase Bank, as Administrative Agent (the
"Administrative Agent").

W I T N E S S E T H

          WHEREAS, this Assignment and Assumption Agreement (the "Agreement")
relates to the Five-Year Credit Agreement dated as of July 28, 2003 among the
Borrower, the Assignor and the other Banks party thereto, as Banks, and the
Administrative Agent (as the same may be amended from time to time, the "Credit
Agreement");

          WHEREAS, as provided under the Credit Agreement, the Assignor has a
Commitment to make Committed Loans to the Borrower in an aggregate principal
amount at any time outstanding not to exceed $__________;

          WHEREAS, Committed Loans made to the Borrower by the Assignor under
the Credit Agreement in the aggregate principal amount of $__________ are
outstanding at the date hereof; and

          WHEREAS, the Assignor has Letter of Credit Liabilities in an aggregate
amount of $______ under the Credit Agreement at the date hereof; and

          WHEREAS, the Assignor proposes to assign to the Assignee all of the
rights of the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________*(the "Assigned Amount"),
together with a corresponding portion of its outstanding Committed Loans and
Letter of Credit Liabilities, and the Assignee proposes to accept assignment of
such rights and assume the corresponding obligations from the Assignor on such
terms;

          NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements contained herein, the parties hereto agree as follows:

___________________________________________________

*

Minimum $5,000,000



          Section 1. Definitions. All capitalized terms not otherwise defined
herein shall have the respective meanings set forth in the Credit Agreement.

          Section 2. Assignment. Assignor hereby assigns and sells to the
Assignee all of the rights of the Assignor under the Credit Agreement to the
extent of the Assigned Amount, and the Assignee hereby accepts such assignment
from the Assignor and assumes all of the obligations of the Assignor under the
Credit Agreement to the extent of the Assigned Amount, including the purchase
from the Assignor of the corresponding portion of the principal amount of the
Committed Loans made by the Assignor and Letter of Credit Liabilities of the
Assignor outstanding at the date hereof. Upon the execution and delivery hereof
by the Assignor, the Assignee, the Borrower and the Administrative Agent and the
payment of the amounts specified in Section 3 required to be paid on the date
hereof (i) the Assignee shall, as of the date hereof, succeed to the rights and
be obligated to perform the obligations of a Bank under the Credit Agreement
with a Commitment in an amount equal to the Assigned Amount and acquire the
rights of the Assignor with respect to a corresponding portion of each of its
outstanding Committed Loans and Letter of Credit Liabilities, and (ii) the
Commitment of the Assignor shall, as of the date hereof, be reduced by a like
amount and the Assignor released from its obligations under the Credit Agreement
to the extent such obligations have been assumed by the Assignee. The assignment
provided for herein shall be without recourse to the Assignor.

          Section 3. Payments. As consideration for the assignment and sale
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on the
date hereof in Federal funds the amount heretofore agreed between them.* It is
understood that facility fees accrued to the date hereof are for the account of
the Assignor and such fees accruing from and including the date hereof are for
the account of the Assignee. Each of the Assignor and the Assignee hereby agrees
that if it receives any amount under the Credit Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party's interest therein and shall
promptly pay the same to such other party.

______________________________

*

Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.



          Section 4. Consent of the Borrower and the Administrative Agent. [This
Agreement is conditioned upon the consent of the Borrower and the Administrative
Agent pursuant to Section 9.06(c) of the Credit Agreement. The execution of this
Agreement by the Borrower and the Administrative Agent is evidence of this
consent. Pursuant to Section 9.06(c) the Borrower agrees to execute and deliver
a Note payable to the order of the Assignee to evidence the assignment and
assumption provided for herein.]

          Section 5. Non-reliance on Assignor. The Assignor makes no
representation or warranty in connection with, and shall have no responsibility
with respect to, the solvency, financial condition, or statements of the
Borrower or Textron, or the validity and enforceability of the obligations of
the Borrower in respect of the Credit Agreement or any Note or of Textron in
respect of the Support Agreement. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower and Textron.

          Section 6. Governing Law. Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

          Section 7. Counterparts. Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

   

[ASSIGNOR]

                   

By:

 

     

Name

     

Title

           

[ASSIGNEE]

   

By:

 

     

Name

     

Title

   

TEXTRON FINANCIAL CORPORATION

                   

By:

 

     

Name

     

Title

   

JPMORGAN CHASE BANK

                   

By:

 

     

Name

     

Title

 

EXHIBIT H

 

DESIGNATION AGREEMENT

dated as of ________________, _____

          Reference is made to the Five-Year Credit Agreement dated as of July
28, 2003 (as amended from time to time, the "Credit Agreement") among Textron
Financial Corporation, a Delaware corporation (the "Borrower"), the banks party
thereto (the "Banks") and JPMorgan Chase Bank, as Administrative Agent (the
"Administrative Agent"). Terms defined in the Credit Agreement are used herein
with the same meaning.

          _________________ (the "Designator") and ________________ (the
"Designee") agree as follows:

          1.    The Designator designates the Designee as its Designated Lender
under the Credit Agreement and the Designee accepts such designation.

          2.    The Designator makes no representations or warranties and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

          3.    The Designee confirms that it is an Eligible Designee; appoints
and authorizes the Designator as its administrative agent and attorney-in-fact
and grants the Designator an irrevocable power of attorney to receive payments
made for the benefit of the Designee under the Credit Agreement and to deliver
and receive all communications and notices under the Credit Agreement, if any,
that the Designee is obligated to deliver or has the right to receive
thereunder; and acknowledges that the Designator retains the sole right and
responsibility to vote under the Credit Agreement, including, without
limitation, the right to approve any amendment or waiver of any provision of the
Credit Agreement, and agrees that the Designee shall be bound by all such votes,
approvals, amendments and waivers and all other agreements of the Designator
pursuant to or in connection with the Credit Agreement, all subject to Section
9.05(b) of the Credit Agreement.

          4.    The Designee confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Article 4 or delivered pursuant to Article 5 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Designation Agreement; agrees that it
will, independently and without reliance upon the Administrative Agent, the
Designator or any other Bank and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking any action it may be permitted to take under the Credit
Agreement.

          5.    Following the execution of this Designation Agreement by the
Designator and the Designee and the consent hereto by the Borrower, it will be
delivered to the Administrative Agent for its consent. This Designation
Agreement shall become effective when the Administrative Agent consents hereto
or on any later date specified on the signature page hereof.

          6.    Upon the effectiveness hereof, (a) the Designee shall have the
right to make Loans or portions thereof as a Bank pursuant to Section 2.01 or
2.03 of the Credit Agreement and the rights of a Bank related thereto and (b)
the making of any such Loans or portions thereof by the Designee shall satisfy
the obligations of the Designator under the Credit Agreement to the same extent,
and as if, such Loans or portions thereof were made by the Designator.

          7.    This Designation Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

          IN WITNESS WHEREOF, the parties have caused this Designation Agreement
to be executed by their respective officers hereunto duly authorized, as of the
date first above written.

Effective Date:______ , ____

   

[NAME OF DESIGNATOR]

                   

By:

 

     

Name

     

Title

           

[NAME OF DESIGNEE]

                   

By:

 

     

Name

     

Title

*

This date should be no earlier than the date of the Administrative Agent's
consent hereto.



The undersigned consent to the foregoing designation.

   

TEXTRON FINANCIAL CORPORATION

                   

By:

 

     

Name

     

Title

 

   

JPMORGAN CHASE BANK, as
    Administrative Agent

                   

By:

 

     

Name

     

Title

 

 

EXHIBIT I

 

SUBORDINATION AGREEMENT

 

          SUBORDINATION AGREEMENT dated as of August 21, 1991, between TEXTRON
FINANCIAL CORPORATION (the "Company") and TEXTRON INC. (the "Parent").

W I T N E S S E T H :

          WHEREAS, the Parent and the Company wish to subordinate pursuant to
the terms set forth herein all indebtedness of the Company to the Parent,
outstanding on the date hereof or from time to time incurred, to certain other
indebtedness of the Company, outstanding on the date hereof or from time to time
incurred, as more fully described herein.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

          Section 1. Definitions.

           "Senior Debt" means all obligations of the Company in respect of
indebtedness for borrowed money (including interest accruing on such borrowed
money after commencement of any bankruptcy or insolvency proceeding of the
Company whether or not such interest constitutes an allowed claim in such
proceeding), other than indebtedness which by its terms is subordinate in right
of payment to other indebtedness of the Company on substantially the same terms
as the Subordinated Debt, whether outstanding on the date of this Agreement or
hereafter created.

           "Subordinated Debt" means all obligations of whatsoever nature of the
Company owing to the Parent.

          Section 2. Subordinated Debt. The parties hereto agree for the benefit
of the holders of Senior Debt that the Subordinated Debt shall, in the manner
hereinafter set forth, be subordinated and junior in right of payment to the
Senior Debt.

          Section 3. No Subordinated Debt Payments in Certain Circumstances .
(a) Upon the maturity of all or any part of the Senior Debt by lapse of time,
acceleration or otherwise, such Senior Debt shall first be paid in full, or such
payment shall be duly provided for in cash or in a manner satisfactory to the
holders of such Senior Debt, before any payment by the Company is made on
account of the principal of or premium, if any, or interest on, or any other
amount payable with respect to, the Subordinated Debt.

           (b)    In the event and during the continuation of (x) a default in
any payment with respect to any Senior Debt or (y) an event of default (as
defined in such Senior Debt or in the instrument under which the same is
outstanding, other than a default in the payment of amounts due thereon) with
respect to any Senior Debt permitting the holders thereof to accelerate the
maturity thereof (provided that any event that would become such an event of
default only upon the giving of notice of such event to the Company and the
lapse of time, shall constitute such an event of default for purposes of this
Agreement if such notice has been given to the Company) (such default and event
of default being referred to in this Agreement as a "Senior Debt Default") no
payment shall be made by the Company on or with respect to the principal of, or
premium, if any, or interest on, or any other amount payable with respect to,
the Subordinated Debt unless and until such Senior Debt Default shall have been
remedied, nor shall any such payment be made if after giving effect, as if paid,
to such payment any Senior Debt Default would exist. In any such event, the
Parent shall not demand, accept or receive, any direct or indirect payment (in
cash or property or by setoff, exercise of contractual or statutory rights or
otherwise) of or on account of the Subordinated Debt, notwithstanding the terms
of the Subordinated Debt or of any agreement or instrument which governs the
Subordinated Debt, and no such payment shall be due.

           (c)    Unless and until all principal of, premium, if any, and
interest on, and all other obligations of the Company under, the Senior Debt
shall have been paid in full, the Company shall not make, and the Parent shall
not demand, accept or receive (in cash or property or by setoff, exercise of
contractual or statutory rights or otherwise), or attempt to collect or commence
any legal proceedings to collect, any direct or indirect payment on account of
the Subordinated Debt prior to the date such payment becomes due and payable
pursuant to the terms thereof or, if later, prior to the first date such amount
is not prohibited from being paid pursuant to this Agreement.

           (d)    Unless and until all principal of, premium, if any, and
interest on, and all other obligations of the Company in respect of, the Senior
Debt shall have been paid in full, the Parent will not commence or maintain any
action, suit or any other legal or equitable proceeding against the Company, or
join with any creditor in any such proceeding, under any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar law, unless the
holders of Senior Debt shall also join in bringing such proceeding, provided
that this Section 3(d) shall not prohibit the Parent from filing a proof of
claim or otherwise participating in any such proceeding not commenced by it.

          Section 4. Subordinated Debt Subordinated to Prior Payment of all
Senior Debt on Dissolution, Liquidation or Reorganization of the Company. In the
event of any insolvency or bankruptcy proceedings, and any receivership,
liquidation, reorganization or other similar proceedings in connection
therewith, relative to the Company or to its creditors, in their capacity as
creditors of the Company, or to substantially all of the Company's property, in
the event of any proceedings for voluntary liquidation, dissolution or other
winding up of the Company, whether or not involving insolvency or bankruptcy,
then

           (a)    the holders of all Senior Debt shall first be entitled to
receive payment in full of the principal of, premium, if any, interest and all
amounts payable on such Senior Debt (accruing before and after the commencement
of any proceedings described above) before the Parent is entitled to receive any
payment on account of the principal of, premium, if any, or interest on, or any
other amount payable with respect to, the Subordinated Debt;

          (b)    any payment or distribution of assets of the Company of any
kind or character, whether in cash, property or securities to which the Parent
would be entitled, but for the provisions of this Agreement, shall be paid or
distributed by the liquidating trustee or agent or other Person making such
payment or distribution, directly to the holders of Senior Debt (pro rata to
such holders on the basis of the respective amounts of Senior Debt held by such
holders) or their respective representatives, or to the trustee or trustees
under any indenture pursuant to which any instruments evidencing any of such
Senior Debt may have been issued, as their respective interests may appear (such
representatives or trustees being referred to in this Agreement as
"Representative" or "Representatives"), to the extent necessary to make payment
in full of all principal, premium, if any, interest on and all other amounts
payable with respect to Senior Debt remaining unpaid, after giving effect to any
concurrent payment or distribution to the holders of Senior Debt;

          (c)    the Parent, as holder of the Subordinated Debt, irrevocably
authorizes and empowers (without imposing any obligation on) each holder of
Senior Debt to demand, sue for, collect and receive all payments and
distributions in respect of the Subordinated Debt, and to file and prove all
claims therefor and take all such other action not inconsistent with the
foregoing (including the right to vote with respect to the Subordinated Debt) in
the name of the Parent or otherwise, as such holder of Senior Debt or any
Representative on behalf of holders of Senior Debt may determine to be necessary
or appropriate for the enforcement of this Agreement; and

           (d)    the Parent, as holder of the Subordinated Debt, shall execute
and deliver to such holder of Senior Debt or any Representative all such further
instruments confirming the above authorization, and all such powers of attorney,
proofs of claim, assignments of claim and other instruments, and shall take all
such other action as may be reasonably requested by any holder of Senior Debt,
in order to enable such holder of Senior Debt or any Representative to enforce
all claims upon or in respect of the Subordinated Debt.

          Section 5. Rights of the Holders of Senior Debt; Subrogation .
(a) Should any payment or distribution or security or the proceeds of any
thereof be collected or received by the Parent in respect of the Subordinated
Debt, and such collection or receipt is prohibited hereunder prior to the
payment in full of the Senior Debt, the Parent will forthwith deliver the same
to the holders of Senior Debt (pro rata to such holders on the basis of the
respective amounts of Senior Debt held by such holders) or their Representatives
in precisely the form received (except for the endorsement or the assignment of
or by the Parent where necessary) for application to payment in full of all
Senior Debt, after giving effect to any concurrent payment or distribution to
the holders of the Senior Debt and, until so delivered, the same shall be held
in trust by the Parent as the property of the holders of the Senior Debt.

           (b)    All payments and distributions received by any Representative
of holders of Senior Debt on behalf of such holders of Senior Debt in respect of
the Subordinated Debt, to the extent received in or converted into cash, may be
applied by such Representative first to the payment of any and all reasonable
out-of-pocket expenses (including attorney's fees and legal expenses) paid or
incurred by such Representative in enforcing the provisions hereof or in
endeavoring to collect or realize upon the Subordinated Debt or any security
therefor, and any balance thereof shall, solely as between the Parent, as holder
of the Subordinated Debt, on the one hand, and such holders of Senior Debt, on
the other hand, be applied by such Representative in such order of application
as such Representative may from time to time select, toward the payment of
Senior Debt remaining unpaid.

           (c)    The Parent, as holder of the Subordinated Debt, shall not be
subrogated to the rights of the holders of Senior Debt to receive payments or
distributions of assets of the Company until all amounts payable with respect to
the Senior Debt shall be paid in full; and, for the purposes of such
subrogation, no payments or distributions to the holders of Senior Debt of any
cash, property or securities to which the Parent would be entitled except for
these provisions shall, as among the Company, its creditors other than the
holders of Senior Debt, and the Parent, as holder of the Subordinated Debt, be
deemed to be a payment by the Company to or on account of the Senior Debt. The
provisions of this Agreement are intended solely for the purpose of defining the
relative rights of the Parent, as holder of the Subordinated Debt, on the one
hand, and the holders of Senior Debt, on the other hand.

           (d)    Subject to the payment in full of all Senior Debt, the Parent,
as holder of the Subordinated Debt, shall be subrogated to the rights of the
holders of Senior Debt to receive payments or distributions of cash, property or
securities of the Company applicable to the Senior Debt until all amounts owing
on the Subordinated Debt shall be paid in full. For purposes of such
subrogation, no payments or distributions to the Parent of cash, property,
securities or other assets by virtue of the subrogation herein provided which
otherwise would have been made to the holders of Senior Debt shall, as among the
Company, its creditors other than the holders of Senior Debt, and the Parent, as
holder of the Subordinated Debt, be deemed to be a payment to or on account of
the Subordinated Debt. The Parent agrees that, in the event that all or any part
of any payment made on account of the Senior Debt is recovered from the holders
of Senior Debt as a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law, any payment or distribution received by
the Parent on account of the Subordinated Debt at any time after the date of the
payment so recovered, whether pursuant to the right of subrogation provided for
in this Section 5(d) or otherwise, shall be deemed to have been received by the
Parent in trust as the property of the holders of Senior Debt and the Parent
shall forthwith deliver the same to the holders of Senior Debt for the equal and
ratable benefit of the holders of Senior Debt for application to payment of all
Senior Debt in full.

          Section 6. Renewals, Extensions and Increases of Senior Debt. The
Parent by its acceptance thereof waives any and all notice of renewal,
extension, accrual or increase in the amount of any of the Senior Debt, present
or future, and agrees and consents that without notice to or assent by the
Parent:

> >            (i)    the obligation and liabilities of the Company or any other
> > party or parties for or upon the Senior Debt (or any promissory note,
> > security document or guaranty evidencing or securing the same) may, from
> > time to time, in whole or in part, be renewed, extended, increased,
> > modified, amended, accelerated, compromised, supplemented, terminated, sold,
> > exchanged, waived or released;
> > 
> >            (ii)    any Representative acting on behalf of holders of Senior
> > Debt and any holder of Senior Debt may exercise or refrain from exercising
> > any right, remedy or power granted by or in connection with any agreements
> > relating to the Senior Debt; and
> > 
> >            (iii)    any balance or balances of funds with any holders of the
> > Senior Debt at any time outstanding to the credit of the Company may, from
> > time to time, in whole or in part, be surrendered or released; all as any
> > Representative acting on behalf of holders of Senior Debt and any holder of
> > Senior Debt may deem advisable and all without impairing, abridging,
> > diminishing, releasing or affecting the subordination of the Subordinated
> > Debt to the Senior Debt provided for herein.

          Section 7. Obligation of the Company Unconditional. Nothing contained
in this Agreement is intended to or shall impair, as among the Company, its
creditors other than the holders of Senior Debt, and the Parent, as holder of
the Subordinated Debt, the obligation of the Company, which is absolute and
unconditional, to pay to the Parent the principal of, premium, if any, and
interest on, and all other amounts payable with respect to, the Subordinated
Debt, as and when the same shall become due and payable (except as otherwise
provided in Section 3), by lapse of time, acceleration or otherwise, in
accordance with their terms, or is intended to or shall affect the relative
rights of the Parent, as holder of the Subordinated Debt, and other creditors of
the Company other than the holders of Senior Debt, nor shall anything herein or
therein prevent the Parent, as holder of the Subordinated Debt, (i) from taking
all appropriate actions to preserve its rights under the Subordinated Debt not
inconsistent with the rights of the holders of Senior Debt under this Agreement,
or (ii) from exercising all remedies otherwise permitted by applicable law upon
default under the Subordinated Debt, subject to the rights, if any, under this
Agreement of the holders of Senior Debt in respect of cash, property or
securities of the Company otherwise payable or delivered to such holders upon
the exercise of any such remedy.

          Section 8. Miscellaneous. (a) The Parent, as the holder of the
Subordinated Debt, by its acceptance hereof agrees that it will not assign or
otherwise transfer any of its rights in respect of the Subordinated Debt to any
Person without the prior written consent of the holders of Senior Debt.

           (b)    No present or future holder of the Senior Debt shall be
prejudiced in his right to enforce the subordination contained herein in
accordance with the terms hereof by any act or failure to act on the part of the
Company or the Parent. The subordination provisions contained herein are for the
benefit of the holders of Senior Debt and, so long as Senior Debt is
outstanding, may not be rescinded, canceled or modified in any way adverse to
the holders of Senior Debt without the prior written consent of each holder of
Senior Debt affected thereby.

           (c)    This Agreement shall be binding upon the Company and the
Parent, and their respective successors, and shall inure to the benefit of the
holders of Senior Debt and their respective successors and assigns.

          Section 9. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

          Section 10. Counterparts. This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

   

TEXTRON FINANCIAL CORPORATION

                   

By:

 

     

Name

     

Title

   

TEXTRON INC.

                   

By:

 

     

Name

     

Title

 

EXHIBIT J

 

OPINION OF COUNSEL FOR TEXTRON INC.

 

To the Banks and the Administrative Agent
    Referred to Below
c/o JPMorgan Chase Bank, as Administrative Agent
270 Park Avenue
New York, New York 10017

Re: Textron Financial Corporation

Dear Sirs:

          I am _______________________________ of Textron Inc. This opinion is
provided to you pursuant to the Five-Year Credit Agreement dated as of July 28,
2003 among Textron Financial Corporation, the Banks listed on the signature
pages thereof and JPMorgan Chase Bank, as Administrative Agent (the "Credit
Agreement"). Capitalized terms used in this opinion and not otherwise defined
herein have the respective meanings assigned thereto in the Credit Agreement.

          I am familiar with the Support Agreement (the " Support Agreement")
dated as of May 25, 1994 between Textron and TFC and the Subordination Agreement
(the "Subordination Agreement") dated as of August 21, 1991, between Textron and
TFC. I have examined or supervised the examination of originals, or copies
certified or otherwise identified to my satisfaction, of such documents,
corporate records, certificates of public officials and other instruments and
have conducted such other investigations of fact and law as I have deemed
necessary or advisable for purposes of this opinion.

          In my examination, I have assumed the legal capacity of all natural
persons, the genuineness of all signatures, the authenticity of all documents
submitted to me as originals, the conformity to original documents of all
documents submitted to me as certified or photostatic copies and the
authenticity of all of the originals of such copies. In making my examination of
documents executed by parties other than Textron, I have assumed that such
parties had the power, corporate or other, to enter into and perform all
obligations thereunder and have also assumed the due authorization by all
requisite actions, corporate or other, and execution and delivery by such
parties of such documents and the validity and binding effect thereof. In
rendering this opinion, I have relied as to matters of fact, to the extent I
have deemed proper, on certificates of responsible officers of Textron and
public officials.

          Upon the basis of the foregoing, I am of the opinion that:

> >            (i)   all of the issued and outstanding shares of capital stock
> > of Textron Financial Corporation are owned by Textron Inc., a Delaware
> > corporation, and such shares are validly issued, fully paid and
> > nonassessable;
> > 
> >            (ii)   the Support Agreement has been duly authorized, executed
> > and delivered by Textron Inc. and the obligations of Textron Inc. thereunder
> > constitute legal, valid and binding obligations of Textron Inc., enforceable
> > in accordance with their respective terms, except as limited by bankruptcy,
> > insolvency or other similar laws affecting the enforcement of creditors'
> > rights generally; provided, however, that no opinion is given herein as to
> > the availability of the remedies of specific performance or injunctive
> > relief or other equitable remedies; and
> > 
> >            (iii)   the Subordination Agreement dated as of August 21, 1991
> > between Textron Inc. and Textron Financial Corporation has been duly
> > authorized, executed and delivered by Textron Inc. and constitutes the
> > legal, valid and binding obligation of Textron Inc. enforceable in
> > accordance with its terms, except as limited by bankruptcy, insolvency or
> > other similar laws affecting the enforcement of creditors' rights generally;
> > provided, however, that no opinion is given herein as to the availability of
> > the remedies of specific performance or injunctive relief or other equitable
> > remedies.

 

Very truly yours,

EXHIBIT K

SUPPORT AGREEMENT

 

          THIS SUPPORT AGREEMENT is entered into as of May 25, 1994 by and
between TEXTRON FINANCIAL CORPORATION, a Delaware corporation ("TFC"), and
TEXTRON INC., a Delaware corporation ("Textron").

          In consideration of the mutual covenants hereinafter set forth,
Textron and TFC agree as follows:

          1.    Fixed Charge Coverage.

          Commencing with the fiscal quarter in which this Agreement is executed
and terminating with the fiscal quarter in which this Agreement terminates,
Textron shall pay TFC a cash payment sufficient to provide that with respect to
the year-to-date period then ended the sum of TFC's pre-tax earnings before
extraordinary items plus Fixed Charges will not be less than one hundred and
twenty-five (125%) percent of TFC's Fixed Charges. Such payment shall be made
not later than the end of the next fiscal quarter. As used herein, "Fixed
Charges" shall mean actual interest incurred in each quarter on funded or
unfunded indebtedness and apportionment of debt discount or premium (in the
testing of obligation where interest is partially or entirely contingent upon
the earnings "Fixed Charges" will include contingent interest payments).

          2.    Ownership of TFC.

          Textron and TFC agree that one hundred (100%) percent of the issued
and outstanding shares of common stock of TFC shall at all times be owned by
Textron or corporation controlled by, controlling or under common control with
Textron, and that Textron or any such corporation will at all times have a
controlling interest in TFC.

          3.    Minimum Shareholder's Equity.

          Commencing with the fiscal quarter in which this Agreement is executed
and terminating with the fiscal quarter in which this Agreement terminates,
Textron shall make such equity contributions to TFC as may be required to ensure
that the consolidated shareholders equity of TFC shall not be less than
$200,000,000. Any contributions of equity required by this Agreement shall be
made not later than the end of the next fiscal quarter. Such additional equity
contributions may be in any form of asset which is eligible for treatment as
shareholder equity in accordance with generally accepted accounting principles.

          4.    Computations.

          All computations under this Agreement shall be made in accordance with
generally accepted accounting principles consistently applied, and all
computations shall be made on a consolidated basis so as to include all of TFC's
consolidated subsidiaries now or hereafter organized.

          5.    No Guarantee of TFC's Obligations.

          This Agreement is not intended to be and is not, and nothing contained
herein and nothing done by Textron pursuant hereto shall be deemed to constitute
a guarantee by Textron of the payment of the interest or principal of any
obligation, indebtedness or liability of any kind or character, however
evidenced or arising, of TFC or any person or persons.

          6.    Third-party Beneficiaries.

          Textron and TFC acknowledge and agree that this Agreement is entered
into for the benefit of and is enforceable by any party which lends funds to TFC
and their successors and assigns.

          7.    Default.

          Upon any default by either party hereunder and the expiration of all
applicable grace periods, the non-defaulting party shall have all rights and
remedies available under applicable law.

          8.    Termination, Amendments and Supplements.

> >            (a)    Either Textron or TFC shall have the right to terminate
> > this Agreement upon thirty (30) days' written notice to the other.
> > 
> >            (b)    This Agreement shall not be terminated pursuant to Section
> > 8(a) above or supplemented or amended pursuant to Section 10(c) below, if
> > TFC has any indebtedness for money borrowed outstanding (other than to
> > Textron) under the terms of which such action would constitute a default,
> > unless the holder of such indebtedness has consented to such action.
> > 
> >            (c)    This Agreement shall continue in effect until terminated
> > as provided above.

          9.    No Waiver.

          Except as specifically provided elsewhere in this Agreement, Textron
and TFC hereby waive any failure or delay on the part of the other in asserting
or enforcing any right which it may have at any time under this Agreement

          10.    Miscellaneous.

> >            (a)    This Agreement shall be binding upon, and shall inure to
> > the benefit of, the parties hereto and their respective successors and
> > assigns.
> > 
> >            (b)    This Agreement and all rights and obligations hereunder
> > shall be governed by and construed and enforced in accordance with the laws
> > of the State of Rhode Island.
> > 
> >            (c)    This Agreement may not be amended or supplemented except
> > by an instrument in writing signed by the parties. All headings herein are
> > for convenience of reference only and shall be disregarded in the
> > interpretation hereof.

          IN WITNESS WHEREOF, the parties hereto have caused this instrument to
be duly executed as of the day and year first above written.

 

Attest:

 

TEXTRON FINANCIAL CORPORATION

           

 

 

By:_______________________________

                 

Attest:

 

TEXTRON INC.

           

 

 

By:_______________________________